Exhibit 10.1

Execution Version

 

 

 

STOCK PURCHASE AGREEMENT

BY AND BETWEEN

RENRE NORTH AMERICA HOLDINGS INC.

AND

QBE HOLDINGS, INC.

DATED AS OF NOVEMBER 18, 2010

 

 

 



--------------------------------------------------------------------------------

 

ARTICLE I. DEFINITIONS AND TERMS

     1   

SECTION 1.1. Certain Definitions

     1   

SECTION 1.2. Other Terms

     14   

SECTION 1.3. Other Definitional Provisions

     14   

ARTICLE II. PURCHASE OF THE SHARES

     14   

SECTION 2.1. Purchase and Sale

     14   

SECTION 2.2. Transferred IP

     15   

SECTION 2.3. Closing; Closing Date

     16   

SECTION 2.4. Closing Deliveries

     16   

SECTION 2.5. Determination of Closing Date Book Value

     17   

SECTION 2.6. Net Reserves Adjustment

     19   

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER

     22   

SECTION 3.1. Organization, Good Standing and Qualification

     22   

SECTION 3.2. Capital Structure

     22   

SECTION 3.3. Subsidiaries

     22   

SECTION 3.4. Authorizations

     23   

SECTION 3.5. Consents and Approvals

     23   

SECTION 3.6. Non-Contravention

     24   

SECTION 3.7. Binding Effect

     24   

SECTION 3.8. Financial Statements

     24   

SECTION 3.9. Litigation and Claims

     25   

SECTION 3.10. Taxes

     26   

SECTION 3.11. Real Property

     28   

SECTION 3.12. Employee Benefits and Related Matters

     29   

SECTION 3.13. Labor and Employment Matters

     30   

 

i



--------------------------------------------------------------------------------

 

SECTION 3.14. Compliance with Laws; Governmental Authorizations

     31   

SECTION 3.15. Environmental Matters

     32   

SECTION 3.16. Intellectual Property

     32   

SECTION 3.17. Contracts

     34   

SECTION 3.18. Absence of Changes

     35   

SECTION 3.19. No Undisclosed Liabilities

     36   

SECTION 3.20. Reinsurance Agreements

     36   

SECTION 3.21. Insurance Matters

     37   

SECTION 3.22. Finders’ Fees

     38   

SECTION 3.23. Insurance

     38   

SECTION 3.24. Affiliate Transactions

     39   

SECTION 3.25. Program Producer

     39   

SECTION 3.26. Internal Controls

     39   

SECTION 3.27. Accounts

     39   

SECTION 3.28. Agro National Acquisition

     39   

SECTION 3.29. SRA Holder

     39   

SECTION 3.30. No Other Representations and Warranties

     40   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER

     40   

SECTION 4.1. Organization and Qualification

     40   

SECTION 4.2. Corporate Authorization

     40   

SECTION 4.3. Consents and Approvals

     41   

SECTION 4.4. Non-Contravention

     41   

SECTION 4.5. Binding Effect

     41   

SECTION 4.6. Finders’ Fees

     41   

SECTION 4.7. Litigation and Claims

     42   

 

ii



--------------------------------------------------------------------------------

 

SECTION 4.8. Availability of Funds

     42   

SECTION 4.9. No Other Representations and Warranties

     42   

SECTION 4.10. Investment Representation

     42   

SECTION 4.11. Solvency

     42   

SECTION 4.12. Investigation

     42   

ARTICLE V. COVENANTS

     43   

SECTION 5.1. Access and Information

     43   

SECTION 5.2. Conduct of Business

     43   

SECTION 5.3. Cooperation

     46   

SECTION 5.4. Resignations

     48   

SECTION 5.5. Trademarks; Trade Names

     48   

SECTION 5.6. Further Assurances

     48   

SECTION 5.7. Exclusivity

     48   

SECTION 5.8. Expenses

     49   

SECTION 5.9. Contact with Customers and Suppliers

     49   

SECTION 5.10. Intercompany Accounts; Intercompany Agreements

     50   

SECTION 5.11. Non-Competition

     50   

SECTION 5.12. Non-Solicitation

     51   

SECTION 5.13. Continuation of Indemnification

     51   

SECTION 5.14. Section 338(h)(10) Election

     51   

SECTION 5.15. Pre-Closing Dividend

     51   

SECTION 5.16. Notification of Certain Developments

     52   

SECTION 5.17. Redemption of Lantana Preferred Stock

     52   

SECTION 5.18. Commutations

     52   

SECTION 5.19. Authority, Bank Accounts, Etc.

     53   

 

iii



--------------------------------------------------------------------------------

SECTION 5.20. Insurance Coverages

     53   

SECTION 5.21. Interim Financial Statements

     53   

SECTION 5.22. Documents and Information

     54   

SECTION 5.23. No Control of Seller’s Business

     54   

SECTION 5.24. Tax Matters

     54   

SECTION 5.25. Cancellation of Authority

     55   

ARTICLE VI. EMPLOYEE MATTERS

     55   

SECTION 6.1. Post Closing Benefits

     55   

SECTION 6.2. Benefit Plan Liability

     56   

SECTION 6.3. Continuation of Coverage

     57   

SECTION 6.4. Qualified Plans

     57   

SECTION 6.5. Employee Liabilities

     57   

SECTION 6.6. Cooperation

     58   

SECTION 6.7. Limitations; No Third-Party Beneficiary Rights

     58   

SECTION 6.8. Severance Obligation

     58   

ARTICLE VII. CONDITIONS TO CLOSING

     59   

SECTION 7.1. Conditions to the Obligations of Each Party

     59   

SECTION 7.2. Conditions to the Obligations of Buyer

     60   

SECTION 7.3. Conditions to the Obligations of Seller

     60   

SECTION 7.4. Frustration of Closing Conditions

     61   

ARTICLE VIII. TERMINATION

     61   

SECTION 8.1. Termination

     61   

SECTION 8.2. Effect of Termination

     62   

ARTICLE IX. INDEMNIFICATION

     62   

SECTION 9.1. Indemnification

     62   

 

iv



--------------------------------------------------------------------------------

SECTION 9.2. Indemnification for Taxes

     64   

SECTION 9.3. Limitations

     67   

SECTION 9.4. Exclusive Remedy

     69   

ARTICLE X. MISCELLANEOUS

     70   

SECTION 10.1. Notices

     70   

SECTION 10.2. Survival

     71   

SECTION 10.3. Remedies

     71   

SECTION 10.4. Amendment; Waiver

     71   

SECTION 10.5. No Third Party Beneficiaries

     72   

SECTION 10.6. Successors and Assigns

     72   

SECTION 10.7. Entire Agreement

     72   

SECTION 10.8. Public Disclosure

     72   

SECTION 10.9. Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury

     72   

SECTION 10.10. Counterparts

     73   

SECTION 10.11. No Recourse

     73   

SECTION 10.12. Headings

     73   

SECTION 10.13. Severability

     73   

SECTION 10.14. Interpretation

     74   

 

v



--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of November 18,
2010, by and between RenRe North America Holdings Inc., a Delaware corporation
(“Seller”), and QBE Holdings, Inc., a Delaware corporation (“Buyer”).

R E C I T A L S:

WHEREAS, Seller is directly or indirectly the record owner and is a beneficial
owner of all the outstanding shares of Capital Stock of: (i) RenRe North America
Insurance Holdings, Inc., a Delaware corporation (“NAIH”), and its wholly-owned,
direct subsidiaries, Stonington Insurance Company, a Texas domiciled insurance
company (“Stonington”), RenRe North America Inc. (“NAI”), a Delaware corporation
and SRUM LLC, a Georgia limited liability company (“SRUM”), and Stonington’s
wholly-owned, direct subsidiaries, Stonington Lloyds Insurance Company, a Texas
domiciled Lloyds plan (“Stonington Lloyds”), Lantana Insurance Ltd., a Class 3
Bermuda domiciled insurance company (“Lantana”), Newstead Insurance Company, a
Delaware domiciled insurance company (“Newstead”) and Inverness Insurance
Company, an Arizona domiciled insurance company (“Inverness”); and (ii) RenRe
Agency Holdings, Inc., a Delaware corporation (“RAH”), and its wholly-owned,
direct subsidiaries Agro National Inc., a Delaware corporation (“Agro
National”), and RenRe Insurance Underwriters, Inc., a Delaware corporation
(“RIU,” and collectively with NAIH, Stonington, NAI, Stonington Lloyds, Lantana,
Newstead, Inverness, SRUM, RAH, and Agro National, the “Acquired Companies”);
and

WHEREAS, upon the terms and subject to the conditions of this Agreement Seller
desires to sell to Buyer, and Buyer desires to purchase from Seller, all of the
outstanding shares of Capital Stock of NAIH and RAH (the “Shares”) in order for
Buyer to acquire direct and indirect control of the Acquired Companies;

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

SECTION 1.1. Certain Definitions. As used in this Agreement, the following terms
have the meanings set forth below:

“2010 Reserves Amount” has the meaning set forth in Section 2.5(a).

“2010 Reserves Carryforward” has the meaning set forth in Section 2.6(a).

“2011 Reserves Certificate” has the meaning set forth in Section 2.6(a).

 

1



--------------------------------------------------------------------------------

 

“2011 Reserves Pay Out” has the meaning set forth in Section 2.6(a).

“2011 Total Amount” has the meaning set forth in Section 2.6(a).

“Actuarial Report” has the meaning set forth in Section 2.6(c).

“Acquired Companies” has the meaning set forth in the Recitals.

“Acquired Intellectual Property Rights” has the meaning set forth in
Section 3.16(b).

“Adjusted 2010 Reserves Amount” has the meaning set forth in Section 2.6(d).

“Adjusted 2011 Reserves Pay Out” has the meaning set forth in Section 2.6(c).

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such other Person as
of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

“Affiliate Reinsurance Agreements” shall mean the Reinsurance Agreements
indicated to be Affiliate Reinsurance Agreements on Section 3.20 of the Seller
Disclosure Schedule.

“Agreement” means this Stock Purchase Agreement, together with all of the
Schedules and Exhibits hereto, as the same may be amended or supplemented from
time to time in accordance with the terms hereof.

“Aggregate Loss Estimations” has the meaning set forth in Section 2.6(c).

“Agro National” has the meaning set forth in the Recitals.

“Agro National Balance Sheet” has the meaning set forth in Section 3.8(f)(ii).

“Agro National Financial Statements” has the meaning set forth in
Section 3.8(f).

“Agro National Purchase Agreement” means the Asset Purchase Agreement, dated
May 9, 2008, among Agro National, L.L.C., Agrosurance Software, L.L.C., Richard
C. Gibson, GlenAg Agency Inc., and Glencoe Specialty Holdings Inc.

“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other Laws
that are designed or intended to prohibit, restrict or regulate actions having
the purpose or effect of monopolization or restraint of trade.

 

2



--------------------------------------------------------------------------------

 

“Applicable Financial Statements” collectively, means the Agro National Balance
Sheet (or the related notes thereto, if any) or any September Statutory
Statement (or the related notes thereto, if any) of an Insurance Subsidiary.

“Applicable Insurance Department” means, with respect to an applicable Insurance
Subsidiary, the insurance regulatory agencies by which such Insurance Subsidiary
is subject to supervision.

“Applicable SAP” means the statutory accounting principles (or local equivalents
in the applicable jurisdiction) prescribed or permitted in writing by the
applicable Domiciliary Insurance Department, including accounting and financial
reporting pronouncements by the Bermuda Monetary Authority.

“Applicable Statutory Statements” has the meaning set forth in
Section 3.8(a)(2).

“Applicable Survival Period” has the meaning set forth in Section 10.2.

“Assumed Reinsurance Agreement” has the meaning set forth in Section 3.20(b).

“Audited Closing Balance Sheet” has the meaning set forth in Section 2.5(a).

“Basket” has the meaning set forth in Section 9.3(a).

“Benefit Plans” has the meaning set forth in Section 3.12(a).

“Book Value” as of any specified date, means for a Person, the sum of total
assets minus total liabilities of such Person, as calculated as of such date in
accordance with GAAP; provided, however, that Book Value shall be determined
without including as an asset that certain deferred tax asset, which as of
September 30, 2010 is estimated in the aggregate to be $15.6 million (as may be
adjusted further as of December 31, 2010), and reflects the reduction of future
amounts otherwise payable by certain of the Acquired Companies under tax sharing
agreements between such Acquired Companies and other members of the federal
consolidated group that includes such Acquired Companies (such reduction in
future amounts due under such tax sharing agreement results from the prior use
of net operating losses of such Acquired Companies by the federal consolidated
group, and such net operating losses are therefore no longer available; amounts
due under such tax sharing agreements would, in future years, be determined as
if the previously used net operating losses were in fact available, thereby
reducing the amounts potentially due under such agreements); provided, however,
that for purposes of determining the Book Value of the Acquired Companies for
calculation of the Purchase Price, carried goodwill and other intangibles of the
Acquired Companies will be limited to the amount stated for such carried
goodwill and other intangibles ($60,264,000) in the Acquired Companies’ combined
March 31, 2010 financial statements.

“Books and Records” means all books, ledgers, files, reports, plans, records,
manuals and other materials (in any form or medium) of, or maintained by Seller
or its Affiliates for, the Acquired Companies.

 

3



--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, a Sunday, federal holiday or
a day on which banks in the City of New York are authorized or obligated by Law
to close.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Disclosure Schedule” has the meaning set forth in the preamble to Article
IV.

“Buyer Indemnitees” has the meaning set forth in Section 9.1(a)(ii).

“Capital Stock” means (a) in the case of a corporation, its shares of capital
stock, and (b) in the case of a partnership or limited liability company, its
partnership or membership interests or units (whether general or limited).

“Chosen Courts” has the meaning set forth in Section 10.9.

“Claims” has the meaning set forth in Section 3.9.

“Closing” means the closing of the purchase and sale of the Shares as
contemplated herein.

“Closing Date” has the meaning set forth in Section 2.3.

“Closing Date Book Value” is equal to the Book Value of NAIH plus the Book Value
of RAH, each as at December 31, 2010, provided that the Book Values as of
December 31, 2010 shall be calculated by taking into account any and all
reductions to Tax attributes of the Acquired Companies arising directly from the
sale of the Acquired Companies to Buyer (regardless of whether such reductions
occur before or after December 31, 2010), such reductions to be set forth on a
schedule to be prepared by Seller (the “Seller Reduction Schedule”), and will
take into account any elections to be made by Seller in its discretion in
accordance with Treasury Regulation Section 1.1502-36(d)(6). Buyer and Seller
shall cooperate in good faith to promptly resolve any items on the Seller
Reduction Schedule disputed by Buyer, and if Buyer and Seller cannot resolve
their disagreement within two (2) Business Days following delivery of the Seller
Reduction Schedule, Buyer and Seller shall within one (1) Business Day
thereafter submit the necessary information to the Independent Accounting Firm
to resolve the dispute regarding solely the disputed items on the Seller
Reduction Schedule. The determination of the Independent Accounting Firm shall
be made no later than three (3) Business Days following submission of
information to the Independent Accounting Firm and shall be final and binding on
the parties.

“Closing Date Straddle Period” means a taxable period that includes (but does
not end on) the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commuted Reinsurance Agreements” has the meaning set forth in Section 5.18(a).

 

4



--------------------------------------------------------------------------------

 

“Confidentiality Agreement” means the letter agreement between RenaissanceRe
Holdings Ltd. and QBE Insurance Group Limited, dated as of July 21, 2010, as
amended from time to time.

“Consents” has the meaning set forth in Section 3.5.

“Contracts” means as to any Person, any commitment, indenture, undertaking,
instrument, contract, lease or other similar agreement to which it is a party.

“Current Employee” has the meaning set forth in Section 6.1(a).

“December 31 Straddle Period” means a taxable period that includes (but does not
end on) December 31, 2010.

“Dispute Period” has the meaning set forth in Section 2.6(b).

“Domiciliary Insurance Department” means, with respect to an Insurance
Subsidiary, the insurance department set forth next to the name of such an
Insurance Subsidiary on Section 1.1 of the Seller Disclosure Schedule.

“Employees” means all present officers, directors and employees of any of the
Acquired Companies and all present and former employees of RenRe North America
Employee Services Inc. who devote (or during their employment devoted)
substantially all of their business time to the business of any of the Acquired
Companies.

“Encumbrance” means any mortgage, pledge, security interest, encumbrance, lien
or charge. For the avoidance of doubt, the term “Encumbrance” shall not be
deemed to include any license of Intellectual Property.

“Environmental Law” means any Law enacted for (a) the protection of human health
and the environment or (b) the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, management, release or disposal
of, any Hazardous Substance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Essential Transferred IP” has the meaning set forth in Section 2.2(b).

“Excluded IP” has the meaning set forth in Section 2.2(a).

“Excluded Marks” has the meaning set forth in Section 2.2(a).

“Excluded Transaction Compensation” has the meaning set forth in
Section 6.8(a)(ii).

“Extraordinary Taxes” has the meaning set forth in Section 9.2(d).

“FCIC” means the Federal Crop Insurance Corporation.

 

5



--------------------------------------------------------------------------------

 

“Forms A” has the meaning set forth in Section 5.3(a).

“Fundamental Representations” means the representations and warranties contained
in the first sentence of Section 3.1 (Organization, Good Standing and
Qualification), Section 3.2(a) and Section 3.2(b) (Capital Structure),
Section 3.3(b) and Section 3.3(c) (Subsidiaries), Section 3.4 (Authorizations),
Section 3.7 (Binding Effect), Section 3.22 (Finders’ Fees), Section 4.1
(Organization and Qualification), Section 4.2 (Corporate Authorization),
Section 4.5 (Binding Effect) and Section 4.6 (Finders’ Fees).

“GAAP” means United States generally accepted accounting principles.

“Government Entity” means any domestic, foreign, federal, state, local or other
government, governmental authority, department, court, commission, tribunal, or
any body exercising or entitled to exercise regulatory, administrative, judicial
or arbitral power or authority (including stock exchanges and other regulated
securities markets), or any political or other division, subdivision, department
or branch of any of the foregoing.

“Governmental Authorizations” means all licenses, franchises, certificates,
consents, approvals, permits, orders, exemptions, qualifications or
authorizations that are issued by or obtained from a Government Entity.

“Hazardous Substance” means any substance that is listed, defined, designated or
classified as hazardous or toxic under applicable Environmental Laws including
petroleum products and byproducts, asbestos containing material, polychlorinated
biphenyls, lead containing products and radon.

“High End Estimation” has the meaning set forth in Section 2.6(c).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Included Transaction Compensation” has the meaning set forth in
Section 6.8(a)(i).

“Indemnification Cap” has the meaning set forth in Section 9.3(a).

“Indemnification Claim” has the meaning set forth in Section 9.1(a)(ii).

“Indemnified D&O Parties” has the meaning set forth in Section 5.13.

“Indemnified Party” means any Buyer Indemnitee or Seller Indemnitee, as
appropriate.

“Indemnifying Party” means any Buyer Indemnitee or Seller Indemnitee, as
appropriate.

 

6



--------------------------------------------------------------------------------

 

“Independent Accounting Firm” means KPMG or if KPMG is unavailable, an
independent accounting firm of national reputation in the United States mutually
acceptable to Seller and Buyer.

“Independent Actuarial Firm” has the meaning set forth in Section 2.6(b).

“Insurance Contract” means any insurance policy entered into with a customer.

“Insurance Intermediaries” means Agro National, NAI, RIU and SRUM.

“Insurance Policies” has the meaning set forth in Section 3.23.

“Insurance Subsidiaries” means Stonington, Stonington Lloyds, Lantana, Newstead
and Inverness.

“Intercompany Agreements” has the meaning set forth in Section 3.17(b).

“Intellectual Property” means all (i) United States and foreign patents, patent
applications, registrations, continuations, divisionals, continuations-in-part,
re-examinations, reissues, renewals, extensions or additions, (ii) inventions
(whether or not patentable), (iii) United States federal, state and foreign
trademarks, service marks, trade names, service names, brand names, trade dress,
commercial symbols, corporate names, Internet domain name registrations and
logos, together with all translations, adaptations, derivations and combinations
thereof, and all goodwill associated with any of the foregoing, (iv) works of
authorship and the copyrights therein and thereto recognized by the United
States and foreign copyright laws (whether or not registered), (v) trade secrets
and know-how protected by the Uniform Trade Secrets Act or similar legislation
and all other confidential information (including without limitation ideas,
concepts, formulae, plans, proposals, financial information, data, business and
marketing plans, and customer and supplier lists and related information), and
(vi) registrations and applications for registration for the foregoing.

“Inverness” has the meaning set forth in the Recitals.

“IRS” shall mean the Internal Revenue Service.

“Knowledge” or any similar phrase means, with respect to Seller, the collective
actual knowledge, after reasonable inquiry under the circumstances, of Kevin
O’Donnell, Stephen Weinstein and Aditya Dutt, and with respect to Buyer, the
collective actual knowledge, after reasonable inquiry under the circumstances,
of Chris Fish, Peter Maloney and John Rumpler of Buyer.

“Lantana” has the meaning set forth in the Recitals.

“Law” means any law, statute, ordinance, rule, regulation, code, judgment,
decree or Order enacted, issued, promulgated or entered into by a Government
Entity.

 

7



--------------------------------------------------------------------------------

 

“Lease” means any lease, leasehold interest, sublease or license, including any
amendment with respect thereto, pursuant to which any of the Acquired Companies
uses or holds any Leased Real Property.

“Leased Real Property” means the real property leased by any of the Acquired
Companies, as tenant, together with, to the extent leased by any of the Acquired
Companies, all buildings and other structures, facilities or improvements
currently located thereon, all fixtures thereto, and all easements, licenses,
rights and other appurtenances relating to the foregoing.

“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, asserted or not asserted,
known or unknown, determined, determinable or otherwise, whenever or however
arising (including, whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.

“Licensed IP” has the meaning set forth in Section 3.16(b).

“Licensed IP Agreements” has the meaning set forth in Section 3.16(b).

“Listed Employee” has the meaning set forth in Section 6.1(a).

“Lloyd’s U.S. Program Business” means the U.S. program business of any Lloyd’s
syndicate owned by Seller or its Affiliates.

“Losses” has the meaning set forth in Section 9.1(a).

“Low End Estimation” has the meaning set forth in Section 2.6(c).

“Material Adverse Effect” means an effect, condition or change that is
materially adverse to the business, assets, properties, financial condition, or
results of operations of the Acquired Companies, taken as a whole; provided,
however, that effects, conditions and changes to the extent that such effects,
conditions and changes arise out of, result from or are attributable to the
following shall not constitute a Material Adverse Effect, and shall not be
considered in determining whether a Material Adverse Effect has occurred:

(a) conditions affecting the United States economy (or any other economies in
which the Acquired Companies operate) generally;

(b) financial, banking or securities markets (including any disruption thereof
and any decline in the price of any security or any market index);

(c) the announcement of this Agreement or the transactions contemplated hereby
or the identity of Buyer;

(d) changes or prospective changes in GAAP, Applicable SAP or in any Law or
adoption of any Law;

 

8



--------------------------------------------------------------------------------

 

(e) political conditions in the United States or any other country or
jurisdiction in which any of the Acquired Companies operates;

(f) any adverse effect, condition or change arising out of, resulting from or
attributable to any natural disaster, hostilities, act of war, sabotage,
terrorism or military actions, or any escalation or worsening of any such
hostilities, act of war, sabotage, terrorism or military actions;

(g) any effect, condition or change that is generally applicable to the
industries or markets in which any Acquired Company operates, including with
respect to any changes in the pricing of agricultural or other commodities;

(h) any failure by any Acquired Company to meet any internal or published
projections, forecasts or revenue or earnings predictions for any period ending
on or after the date of this Agreement, provided that any change, event or
condition that caused or contributed to such failure to meet projections,
forecasts or predictions shall not be excluded pursuant to this clause (h);

(i) the taking of any action contemplated by this Agreement, including the
completion of the transactions contemplated hereby and thereby (including,
without limitation, the commutation of the Affiliate Reinsurance Agreements
pursuant to Section 5.18(a)), actions taken by Buyer or its Affiliates, or
actions taken with Buyer’s prior consent or at Buyer’s request (including,
without limitation, any actions taken pursuant to Section 5.2(e) or 5.18(b); or

(j) the departure, or announced departure, of any employee of any Acquired
Company or the termination by any managing general agent, producer, broker or
agent through which any of the Acquired Companies writes insurance business of
its relationship with any Acquired Company,

except, in the case of the foregoing clauses (a), (b), (e), (f) and (g), only to
the extent such changes do not materially disproportionately impact the Acquired
Companies, taken as a whole, relative to other companies operating in the
industries in which the Acquired Companies conduct their business.

“Material Contracts” has the meaning set forth in Section 3.17(a)(x).

“Midpoint” has the meaning set forth in Section 2.6(c).

“MPCI” means multi-peril crop insurance, as such insurance line is defined in
the annual and quarterly statement instructions published by the National
Association of Insurance Commissioners in effect on the date hereof.

“Multiemployer Plan” has the meaning set forth in Section 3.12(b).

“NAI” has the meaning set forth in the Recitals.

“NAIH” has the meaning set forth in the Recitals.

 

9



--------------------------------------------------------------------------------

 

“Newstead” has the meaning set forth in the Recitals.

“Order” means any award, decision, injunction, judgment, decree, settlement,
order, process, ruling, subpoena or verdict (whether temporary, preliminary or
permanent) entered, issued, made or rendered by any court, administrative
agency, arbitrator, Government Entity or other tribunal of competent
jurisdiction.

“Ordinary Course” or “Ordinary Course of Business” means the conduct of the
business of the Acquired Companies in accordance with their normal day-to-day
customs, practices and procedures as generally conducted from time to time prior
to the date of this Agreement.

“Ordinary Taxes” has the meaning set forth in Section 9.2(d).

“Organizational Documents” has the meaning set forth in Section 3.1.

“Pension Plan” has the meaning set forth in Section 3.12(b).

“Permitted Dividend” means a dividend or other distribution on or in respect of
the Capital Stock of any Acquired Company provided that before and after such
dividend or other distribution is made the sum of the Book Value of NAIH and the
Book Value of RAH exceeds $271.3 million.

“Permitted Encumbrances” means: (i) Encumbrances specifically reflected or
reserved against on any Applicable Statutory Statement or any Agro National
Financial Statement; (ii) mechanics’, materialmen’s, warehousemen’s, carriers’,
workers’, or repairmen’s liens or other similar common law or statutory
Encumbrances arising or incurred in the Ordinary Course which would not
materially impair the operation of any of the businesses of the Acquired
Companies; (iii) liens for Taxes, assessments and other governmental charges not
yet due and payable or being contested in good faith by appropriate Proceedings
and reflected on Section 3.10(c) of the Seller Disclosure Schedule; and
(iv) with respect to real property, (A) Encumbrances as reflected in title or
other public records relating to real property owned or leased by any Acquired
Companies, (B) Encumbrances that would be disclosed by an accurate survey,
(C) zoning, building, subdivision or other similar requirements or restrictions,
(D) Encumbrances that, individually or in the aggregate, do not materially
detract from the value, or impair in any material manner the use, of the
properties or assets subject thereto assuming that the property is used on
substantially the same basis as such property is currently being used by the
Acquired Companies, and (E) those Encumbrances set forth in Section 3.11(d) of
the Seller Disclosure Schedule.

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a Government Entity, a trust or other entity or
organization.

“Pre-2011 Tax Period” means any taxable period ending on or before December 31,
2010 and the portion of any December 31 Straddle Period ending at the end of
December 31, 2010.

“Pre-2011 Tax Refund” means any refund of Taxes for a Pre-2011 Tax Period.

 

10



--------------------------------------------------------------------------------

 

“Preferred Stock” has the meaning set forth in Section 5.17.

“Proceeding” means any civil, criminal, judicial or administrative actions,
suits, demands, claims, hearings, investigations or proceedings.

“Producer Manager Agreements” has the meaning set forth in Section 3.25.

“Program Producers” has the meaning set forth in Section 3.25.

“Purchase Price” means an amount equal to the Closing Date Book Value; provided,
however, that, notwithstanding anything to contrary in this Agreement, the
Purchase Price shall be increased dollar for dollar by the amount of any
Liability reflected as a liability on the Audited Closing Balance Sheet and
taken into account in the calculation of the Closing Date Book Value, but only
to the extent such Liability is paid by Seller or its Affiliates (other than any
Acquired Company) without reimbursement by any of the Acquired Companies, Buyer
and/or any of their Affiliates, including, without limitation, (i) in respect of
any liability for Taxes for any Pre-2011 Tax Period or for any other Taxes which
Seller is liable under Section 9.2(a) and (ii) in respect of any Liability of
Seller pursuant to Section 6.8.

“RAH” has the meaning set forth in the Recitals.

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Government Entity or Internet domain name
registrar.

“Registered Intellectual Property” has the meaning set forth in Section 3.16(a).

“Reinsurance Agreement” has the meaning set forth in Section 3.20(a).

“RenRe Continuing Agricultural Business Activities” means non-U.S. agricultural
business written by RenaissanceRe Holdings, Ltd. and its Affiliates (including
Seller but not including the Acquired Companies).

“RenRe Name and RenRe Marks” has the meaning set forth in Section 5.5.

“RenRe Services” means RenRe North America Employee Services Inc.

“Reserves Commutation Amount” has the meaning set forth in Section 5.18(a).

“Restricted Entities” has the meaning set forth in Section 5.11(a).

“Restricted Insurance Business” means (a) the writing of primary insurance as
part of the United States federal government’s Multiple Peril Crop Insurance
Program, (b) the writing of primary insurance to insure against crop hail in the
United States, and (c) the writing of any of the programs set forth on
Section 5.11(a) of the Seller Disclosure Schedule.

“Restricted Period” has the meaning set forth in Section 2.6(e).

“Retained Benefit Plans” has the meaning set forth in Section 6.2(a).

 

11



--------------------------------------------------------------------------------

 

“RIU” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in Section 4.10.

“Seller” has the meaning set forth in the Preamble.

“Seller Disclosure Schedule” has the meaning set forth in the preamble to
Article III.

“Seller Indemnitees” has the meaning set forth in Section 9.1(b)(i).

“Seller Reserves Methodology” has the meaning set forth in Section 2.5(a).

“Seller Tax Benefits” has the meaning set forth in Section 6.8(d).

“September Statutory Statements” shall mean, as to each Insurance Subsidiary,
the Statutory Statement as of September 30, 2010 of such Insurance Subsidiary as
filed or as will be filed with such Insurance Subsidiary’s Domiciliary Insurance
Department.

“Shares” has the meaning set forth in the Recitals.

“Specified Portion” has the meaning set forth in Section 9.2(c).

“SRA Holder” means a participant in the United States federal government’s
Multiple Peril Crop Insurance Program and a party to a Standard Reinsurance
Agreement that governs substantial elements of the writing of primary insurance
under such United States federal government’s Multiple Peril Crop Insurance
Program.

“SRUM” has the meaning set forth in the Recitals.

“Standard Reinsurance Agreement” means the Standard Reinsurance Agreement issued
by the FCIC on an annual basis with respect to federal reinsurance of MPCI
insurance policies, as such agreement is in effect from time to time between the
FCIC and Stonington.

“Statutory Statements” means all annual and, to the extent applicable Law
requires, quarterly and other periodic statements, together with all exhibits,
interrogatories, notes, schedules and any actuarial opinions, affirmations or
certifications or other supporting documents in connection therewith, required
to be filed with or submitted to an Insurance Subsidiary’s Domiciliary Insurance
Department.

“Stonington” has the meaning set forth in the Recitals.

“Stonington Lloyds” has the meaning set forth in the Recitals.

“Stub Period” has the meaning set forth in Section 9.2(c).

“Stub Period Refund” has the meaning set forth in Section 5.24(b).

 

12



--------------------------------------------------------------------------------

 

“Subsidiary” means, as to any Person, a Person more than 50% of the outstanding
voting equity of which is owned, directly or indirectly, by the initial Person
or by one or more other Subsidiaries of the initial Person. For the purposes of
this definition, “voting equity” means equity that ordinarily has voting power
for the election of directors or Persons performing similar functions (such as a
general partner of a partnership or the manager of a limited liability company),
whether at all times or only so long as no senior class of equity has such
voting power by reason of any contingency.

“Tax” or “Taxes” means any and all federal, state or local or foreign taxes,
charges, fees, levies, deficiencies or other assessments of whatever kind or
nature, including without limitation all net income, gross income, profits,
gross receipts, excise, value added, real or personal property, sales, premium,
ad valorem, withholding, social security, social insurance, retirement,
employment, unemployment, minimum estimated, severance, stamp, property,
occupation, environmental, windfall profits, use, service, net worth, payroll,
franchise, license, gains, customs, transfer, recording and other taxes, customs
duties, fees assessments or charges of any kind whatsoever, imposed by any
taxing authority, including any liability therefor for a predecessor entity or
as a transferee under Section 6901 of the Code or any similar provision of
applicable federal, state, local or foreign law, as a result of U.S. Treasury
Regulation §1.1502-6 or any similar provision of federal, state, local or
foreign applicable law, or as a result of any Tax sharing or similar agreement,
together with any interest, additions or penalties with respect thereto and any
interest in respect of such additions or penalties.

“Tax Benefit” has the meaning set forth in Section 9.3(c).

“Tax Returns” means any report, return declaration, claim for refund,
information return, or statement, and any schedule, attachment, or amendment
thereto, including without limitation any consolidated, combined or unitary
return or other document and any schedule, attachment or amendment thereto filed
or required to be filed by any taxing authority in connection with the
determination, assessment, collection, imposition, payment, refund or credit of
any federal, state, local or foreign Tax or the administration of the laws
relating to any Tax.

“Taxing Authority” means each national, state, provincial or local government or
any governmental, administrative or regulatory authority, agency, court,
commission, tribunal, body or instrumentality of any government that imposes,
regulates, administers, collects or regulates the collection of Taxes in any
applicable jurisdiction.

“Termination Date” has the meaning set forth in Section 8.1(b).

“Transferred Employees” has the meaning set forth in Section 6.1(a).

“Transferred IP” has the meaning set forth in Section 2.2(b).

“Transfer Taxes” means any and all transfer, documentary, sales, use,
registration, stamp, real property transfer, and similar Taxes and fees
(including any penalties and interest) incurred in connection with the
transactions contemplated by this Agreement.

“Trial Closing Balance Sheet” has the meaning set forth in Section 2.5(b).

 

13



--------------------------------------------------------------------------------

 

“Trust Agreements” has the meaning set forth in Section 3.3(f).

“WARN Act” has the meaning specified in Section 6.5(c).

SECTION 1.2. Other Terms. Other terms may be defined elsewhere in the text of
this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.

SECTION 1.3. Other Definitional Provisions. Unless the express context otherwise
requires:

(a) the words “hereof,” “herein,” “hereunder,” “hereby” and “herewith” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement;

(b) the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

(c) where a word or phrase is defined herein, each of its other grammatical
forms will have a corresponding meaning;

(d) any references herein to “Dollars” and “$” are to United States Dollars;

(e) any references herein to a specific Article, Section, paragraph, Schedule or
Exhibit shall refer, respectively, to Articles, Sections, paragraphs, Schedules
or Exhibits of this Agreement;

(f) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
and

(g) references herein to any gender includes the other gender; and

(h) references to any party to this Agreement or any other agreement or document
will include each party’s predecessors, successors and permitted assigns.

ARTICLE II.

PURCHASE OF THE SHARES

SECTION 2.1. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, at the Closing Seller shall sell all of the Shares to Buyer, and
Buyer shall purchase all of the Shares from Seller, free and clear of all
Encumbrances (other than Encumbrances created under any state insurance company
Law or under any state and federal securities Law), in exchange for the Purchase
Price.

 

14



--------------------------------------------------------------------------------

 

SECTION 2.2. Transferred IP.

(a) Transfers by the Acquired Companies. Concurrent with or prior to the
Closing, each of the Acquired Companies shall transfer, pursuant to transfer
agreements reasonably acceptable to Buyer (which transfer agreements shall
provide for de minimis consideration only and shall not provide for
indemnification in favor of either party thereto), to Seller, or its designee,
all right, title and interest (if any) in and to (i) the common law trademarks
and service marks “RenRe,” “Glencoe,” “RenRe North America Insurance Holdings,
Inc.,” “RenRe North America Inc.,” “RenRe Agency Holdings Inc.” and “RenRe
Insurance Underwriters Inc.,” and any marks substantially similar to such marks,
any applications to register or registrations issued for such marks, any
Internet domain names comprising or including such marks, and any trade names
incorporating these marks (the “Excluded Marks”); and (ii) the software, trading
systems, modeling systems and the other Intellectual Property set forth on
Section 2.2(a) of the Seller Disclosure Schedule (together, with the Excluded
Marks, the “Excluded IP”), and Seller shall cause each of such entities to
execute all agreements and take all other actions required to accomplish the
transfers of the Excluded Marks and the Excluded IP. Subject to the exceptions
set forth in Section 5.5, after the Closing, Buyer and its Affiliates shall have
no ownership or other rights to the Excluded IP and no right to use (A) the
trade names “RenRe,” “Glencoe,” “RenRe North America Insurance Holdings, Inc.,”
“RenRe North America Inc.,” “RenRe Agency Holdings Inc.” or “RenRe Insurance
Underwriters Inc.” or any company names, marks or Internet domain names based
upon these names or confusingly similar thereto or (B) any other Excluded IP.
Subject to the exceptions set forth in Section 5.5, after the Closing, Buyer and
its Affiliates (including the Acquired Companies) shall have no ownership or
other rights to Excluded IP, including all Intellectual Property set forth on
Section 2.2(a) of the Seller Disclosure Schedule.

(b) Transfers to the Acquired Companies. Concurrent with or prior to the
Closing, and with respect to (i) below after the Closing to the extent Seller
was not able to accomplish such assignment or transfer prior to Closing, Seller
shall and shall cause its Affiliates: (i) to make reasonable best efforts
(without an obligation to pay any third party any amount (including as a consent
fee) in connection with obtaining the assignment) to transfer and assign,
pursuant to transfer agreements reasonably acceptable to Buyer (which transfer
agreements shall provide for de minimis consideration only and shall not provide
for indemnification in favor of either party thereto), to an Acquired Company
designated by Buyer, all right, title and interest in and to the software,
trading systems, modeling systems, any Internet domain name, and the other
Intellectual Property set forth on Section 2.2(b) of the Seller Disclosure
Schedule (in each case including all software, firmware, source code, object
code and data as applicable) (the “Transferred IP”) not already owned by an
Acquired Company, and Seller shall make reasonable best efforts (without an
obligation to pay any third party any amount (including as a consent fee) in
connection with obtaining the assignment) to cause each of such entities (to the
extent an Affiliate of Seller) to execute all agreements and take all other
actions required to accomplish such transfer; and (ii) to transfer and assign,
pursuant to transfer agreements reasonably acceptable to Buyer (which transfer
agreements shall provide for de minimis consideration only and shall not provide
for indemnification in favor of either party thereto), to an Acquired Company
designated by Buyer, all right, title and interest in and to the software,
trading systems, modeling systems and the other Intellectual Property set forth
on Section 2.2(c) of the Seller Disclosure Schedule (in each case including all
software, firmware, source code, object code and data as applicable) (the
“Essential Transferred IP”) not already owned by an Acquired Company, and

 

15



--------------------------------------------------------------------------------

Seller shall and shall cause each of such entities to execute all agreements and
take all other actions required to accomplish such transfer. After the Closing,
Seller and its Affiliates shall have no ownership or other rights to the
Transferred IP or the Essential Transferred IP and no right to use the
Intellectual Property set forth on Sections 2.2(b) or 2.2(c) of the Seller
Disclosure Schedule except in the case of Transferred IP to which Seller or its
Affiliate has rights subject to a license that is not assignable.

SECTION 2.3. Closing; Closing Date. The Closing will be held at the offices of
Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, New York 10019, at
10:00 A.M., Eastern time, or remotely via the exchange of documents and
signatures electronically or by facsimile, on the second Business Day following
the fulfillment or waiver of the conditions set forth in Article VII hereof
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the fulfillment or waiver of those conditions) unless
another time, date or place is agreed to in writing by Buyer and Seller. The
date on which the Closing is held is referred to herein as the “Closing Date”.

SECTION 2.4. Closing Deliveries. At the Closing:

(a) Buyer shall deliver to Seller:

(i) the Purchase Price by wire transfer of immediately available funds to
accounts specified by Seller in writing no later than two (2) Business Days
prior to the Closing Date;

(ii) the certificate contemplated by Section 7.3(c);

(iii) certified copies of resolutions duly adopted by the Board of Directors of
Buyer authorizing the execution and performance of this Agreement and the other
documents contemplated hereby and the transactions contemplated hereby; and

(iv) all such additional instruments, documents and certificates provided for by
this Agreement.

(b) Seller shall deliver to Buyer:

(i) the Shares, duly endorsed in blank or with stock powers or other proper
instruments of assignment duly endorsed in blank, in proper form for transfer,
with all appropriate stock transfer tax stamps affixed;

(ii) the certificate contemplated by Section 7.2(d);

(iii) certified copies of resolutions duly adopted by the Board of Directors and
sole shareholder of Seller authorizing the execution and performance of this
Agreement and the other documents contemplated hereby and the transactions
contemplated hereby;

(iv) the resignations described in Section 5.4;

 

16



--------------------------------------------------------------------------------

 

(v) a statement pursuant to Treasury Regulation §1.1445-2(c)(3) certifying that
the Shares are not U.S. real property interests, as defined by the Code, dated
no more than thirty (30) days before the Closing Date and a copy of the notice
of such certification provided by each of NAIH and RAH to the IRS in accordance
with the provisions of Treasury Regulations §1.897-2(h)(2) and a certified mail
receipt indicating the mailing of such notice;

(vi) the Books and Records of the Acquired Companies to the extent that such
Books and Records are not already in the possession of the Acquired Companies;

(vii) a certificate of compliance or good standing for the Acquired Companies
from the applicable Government Entity of its state of domicile (or as to
Lantana, from Bermuda), dated as of a date not more than ten (10) Business Days
prior to the Closing Date, together with a copy, dated as of a date not more
than twenty (20) Business Days prior to the Closing Date, of the respective
Organizational Document of the Acquired Companies certified by the applicable
Government Entity of its state of domicile (or as to Lantana, from Bermuda);

(viii) evidence that the Preferred Stock has been redeemed or canceled; and

(ix) all such additional instruments, documents and certificates provided for by
this Agreement.

(c) Each Affiliate of Seller (other than the Acquired Companies) that is a party
to an employment agreement listed on Section 2.4(c) of the Seller Disclosure
Schedule shall assign all of its rights to an Acquired Company or an Affiliate
of Buyer as designated by Buyer in its sole discretion, such that the only
parties to such agreements will be the applicable Employee and the applicable
Acquired Company or Affiliate of Buyer. Each Affiliate of Seller (other than the
Acquired Companies) that is a party to each employment agreement assigned
pursuant to this Section 2.4(c) shall be released from all of its obligations
arising thereunder on or after the Closing Date.

SECTION 2.5. Determination of Closing Date Book Value.

(a) As promptly as practicable, but in any event no later than five (5) Business
Days prior to the Closing Date, Seller shall arrange for its current auditors to
deliver to Buyer a combined audited balance sheet for the Acquired Companies
dated as of December 31, 2010 (the “Audited Closing Balance Sheet”) that fairly
presents the combined financial position of the Acquired Companies as of
December 31, 2010 in accordance with GAAP applied on a basis consistent with the
accounting principles, practices and methodologies used in the preparation of
GAAP financial statements with such deviations from GAAP as are referred to in
the notes thereto, if any, and except for normal, recurring adjustments. The
Audited Closing Balance Sheet will reflect the consolidated balance sheet of
NAIH, the consolidated balance sheet of RAH, an eliminations column representing
the elimination of all intercompany balances between NAIH and RAH, and a
combined balance sheet column which represents the combination of NAIH and RAH
after eliminating all intercompany balances between the two consolidated
companies. In addition, the Audited Closing Balance Sheet shall set forth the
net

 

17



--------------------------------------------------------------------------------

reserves of the Acquired Companies as of December 31, 2010 with regard to loss
events occurring on or prior to December 31, 2010 (such amount, the “2010
Reserves Amount”), which net reserves shall be established, adjusted and
calculated in accordance with (i) the requirements established by each Insurance
Subsidiary’s Domiciliary Insurance Department, and (ii) sound actuarial
principles and consistent with the past practice of the Acquired Companies prior
to the Closing Date, which actuarial principles used are described on
Section 2.5(a)(i) of the Seller Disclosure Schedule (the “Seller Reserves
Methodology”). Without limiting the foregoing, the Audited Closing Balance Sheet
shall be consistent, in all material respects, with the example Audited Closing
Balance Sheet set forth in Section 2.5(a)(ii) of the Seller Disclosure Schedule.
The form of the opinion is expected to take the form as set forth in
Section 2.5(a)(iii) of the Seller Disclosure Schedule. Concurrently therewith
Seller shall deliver a certificate setting forth the Closing Date Book Value as
reflected in the Audited Closing Balance Sheet. Subject to Section 2.5(b), the
Closing Date Book Value as calculated pursuant to the Audited Closing Balance
Sheet and as represented in such certificate shall be final and binding on the
parties hereto.

(b) Seller shall keep Buyer reasonably informed of the preparation and status of
the Audited Closing Balance Sheet, the 2010 Reserves Amount and reserves in
respect of Commuted Reinsurance Agreements. Within five (5) Business Days after
the date hereof, Buyer and Seller shall identify the individuals that will
constitute a working group for the purpose of preparing and reviewing the
Audited Closing Balance Sheet and at a minimum, Seller shall invite members of
such working group to participate in weekly conference calls, which calls shall
include Seller’s auditors, commencing the first week of January 2011 until the
delivery of the Audited Closing Balance Sheet at times reasonably acceptable to
both Buyer and Seller; provided, that each of Buyer and Seller shall have the
right, upon electronic or written notice to the other members of the working
group, to reschedule any such conference call for any reasonable reason, which
call shall be rescheduled at the earliest reasonably practicable time mutually
acceptable to Buyer and Seller. As soon as practicable following December 31,
2010 (but in any event not less than ten (10) calendar days prior to the
issuance of the opinion by Seller’s current auditors in respect of the Audited
Closing Balance Sheet), Seller shall deliver to Buyer a pre-audit trial version
of the Audited Closing Balance Sheet (the “Trial Closing Balance Sheet”). In
connection with Buyer’s review of the Trial Closing Balance Sheet, Seller and
its Affiliates shall provide Buyer and its representatives with reasonable
access during normal business hours upon reasonable advance notice to such of
the employees and auditors of the Acquired Companies and the Books and Records
of the Acquired Companies as is reasonably requested by Buyer. To the extent
that Buyer disputes any amounts reflected on the Trial Closing Balance Sheet,
Seller and Buyer shall attempt to reconcile their differences as promptly as
practicable by negotiations between the chief executive officers of their
ultimate parent companies or such officer’s nominees in consultation with
Seller’s current auditors. If Seller and Buyer are unable to reach a resolution
on a disputed item within five (5) Business Days after the receipt by Buyer of
the Trial Closing Balance Sheet, Seller’s auditors shall conclusively determine
and report to Seller and Buyer on such remaining disputed items and such
determination shall be final, binding and conclusive on Buyer and Seller. Both
Buyer and Seller shall cooperate with and timely respond to any requests for
information from the other party and Seller’s current auditors in connection
with any dispute pursuant to this Section 2.5 and shall be ultimately reflected
in the Audited Closing Balance Sheet.

 

18



--------------------------------------------------------------------------------

 

SECTION 2.6. Net Reserves Adjustment.

(a) No later than February 1, 2012, Buyer shall deliver to Seller a certificate
(the “2011 Reserves Certificate”) signed on behalf of Buyer by an executive
officer thereof setting forth (i) a written calculation with supporting
schedules reflecting the net reserves of the Acquired Companies as of
December 31, 2011 with regard to loss events occurring on or prior to
December 31, 2010 (such amount, the “2010 Reserves Carryforward”), which net
reserves shall be established, adjusted and calculated in accordance with the
Seller Reserves Methodology, (ii) a written calculation with supporting
schedules reflecting the reduction in the net reserves of the Acquired Companies
during 2011 with regard to claims paid for loss events occurring on or prior to
December 31, 2010 (such amount, the “2011 Reserves Pay Out”), which claims shall
have been settled and paid in accordance with Section 2.6(e) below, and (iii) a
certification that the 2010 Reserves Carryforward was established, adjusted and
calculated using the Seller Reserves Methodology and that such claims were
settled and paid in accordance with the requirements of Section 2.6(e) below.
The “2011 Total Amount” shall equal the 2010 Reserves Carryforward plus the 2011
Reserves Pay Out. If the 2011 Total Amount is less than the 2010 Reserves
Amount, then Buyer shall promptly, and in no event later than five (5) Business
Days following delivery of the 2011 Reserves Certificate, pay to Seller an
amount in cash in Dollars equal to the excess by wire transfer of immediately
available funds to the account or accounts as Seller may specify in writing to
Buyer prior to the date of payment; provided, however, in no event will an
amount greater than $10,000,000 be payable by Buyer to Seller pursuant to this
Section 2.6. If the 2011 Total Amount is greater than the 2010 Reserves Amount
and Seller does not dispute the 2010 Reserves Carryforward, the 2011 Reserves
Pay Out or the 2011 Total Amount in accordance with Section 2.6(b) below, then
Seller shall promptly, and in no event later than five (5) Business Days
following expiration of the Dispute Period, pay to Buyer an amount in cash in
Dollars equal to the excess by wire transfer of immediately available funds to
the account or accounts as Buyer may specify in writing to Seller prior to the
date of payment; provided, however, in no event will an amount greater than
$10,000,000 be payable by Seller to Buyer pursuant to this Section 2.6.

(b) Seller may dispute the 2010 Reserves Carryforward, the 2011 Reserves Pay Out
and/or the 2011 Total Amount, provided that Seller shall notify Buyer in writing
of the dispute within sixty (60) days after Seller receives the 2011 Reserves
Certificate (the “Dispute Period”). In the event of a dispute, Seller and Buyer
shall attempt to reconcile their differences by negotiations between the chief
executive officers of their ultimate parents or such officers’ nominees. Buyer
shall provide Seller and its Affiliates and their representatives with
reasonable access during normal business hours upon reasonable advance notice to
such of the employees and auditors of the Acquired Companies and the Books and
Records of the Acquired Companies as is reasonably requested by Seller. If
Seller and Buyer are unable to reach a resolution within thirty (30) days after
receipt by Buyer of Seller’s written notice of dispute, Seller and Buyer shall
retain KPMG or, if KPMG is unavailable, an independent actuarial firm of
national reputation in the United States mutually acceptable to Seller and Buyer
(the “Independent Actuarial Firm”) to determine the Aggregate Loss Estimations
(as defined below) and whether the 2011 Reserves Pay Out was solely comprised of
claims settled and paid in accordance with Section 2.6(e) below.

 

19



--------------------------------------------------------------------------------

 

(c) Promptly after retaining the Independent Actuarial Firm, Seller and Buyer
shall submit to the Independent Actuarial Firm the relevant Books and Records of
the Acquired Companies and such other information necessary for the Independent
Actuarial Firm to conduct an actuarial analysis in respect of the estimated
potential aggregate losses of the Acquired Companies in respect of loss events
occurring on or prior to December 31, 2010, determined as of December 31, 2011
and calculated in accordance with the Seller Reserves Methodology, and an
analysis of whether the 2011 Reserves Pay Out was solely comprised of claims
settled and paid in accordance with Section 2.6(e) below. The Independent
Actuarial Firm shall, within ninety (90) calendar days after such submission,
determine and deliver a report (the “Actuarial Report”) to Seller and Buyer
setting forth the results of its analysis, which report shall include (i) a
statement setting forth (A) a dollar amount (the “Low End Estimation”) which the
Independent Actuarial Firm believes to be the lowest point of a reasonable range
of best estimates of potential aggregate losses of the Acquired Companies in
respect of loss events occurring on or prior to December 31, 2010 and (B) a
dollar amount (the “High End Estimation” and, together with the Low End
Estimation, the “Aggregate Loss Estimations”) which the Independent Actuarial
Firm believes to be the highest point of a reasonable range of best estimates of
potential aggregate losses of the Acquired Companies in respect of loss events
occurring on or prior to December 31, 2010, in each case determined as of
December 31, 2011, (ii) an analysis of whether the 2011 Reserves Pay Out was
solely comprised of claims settled and paid in accordance with Section 2.6(e)
below and (iii) if the Independent Actuarial Firm determines that the 2011
Reserves Pay Out was not solely comprised of claims settled and paid in
accordance with Section 2.6(e) below, any changes to the amount of the 2011
Reserves Pay Out if such claims were settled and paid in accordance with the
requirements of Section 2.6(e) (as the 2011 Reserves Pay Out Amount is so
adjusted, the “Adjusted 2011 Reserves Pay Out”). The average of the Low End
Estimation and the High End Estimation is hereinafter referred to as the
“Midpoint.” Buyer and Seller agree that the scope of the retention of such
Independent Actuarial Firm shall be limited to the determination of the
Aggregate Loss Estimations and an analysis as to whether the claims settled and
paid with the 2011 Reserves Pay Out were settled and paid in accordance with the
requirements of Section 2.6(e) below. All fees and expenses of the Independent
Actuarial Firm shall be paid equally by Buyer and Seller. Both Buyer and Seller
shall cooperate with, and timely respond to, any requests for information from
the Independent Actuarial Firm in connection with the preparation of the
Actuarial Report pursuant to this Section 2.6(c). The determination of the
Aggregate Loss Estimations and the Adjusted 2011 Reserves Pay Out by the
Independent Actuarial Firm shall be conclusive and binding on Buyer and Seller.

(d) The “Adjusted 2010 Reserves Amount” shall equal the 2010 Reserves Amount
minus the Adjusted 2011 Reserves Pay Out. If the Adjusted 2010 Reserves Amount
is equal to the Midpoint, no payment shall be due by either Buyer or Seller in
respect of the net reserves of the Acquired Companies. If the Adjusted 2010
Reserves Amount is greater than the Midpoint, then Buyer shall promptly, and in
no event later than five (5) Business Days following receipt by the parties of
the Actuarial Report pursuant to Section 2.6(c) above, pay to Seller an amount
in cash in Dollars equal to the difference between the Midpoint and the Adjusted
2010 Reserves Amount by wire transfer of immediately available funds to the
account or accounts as Seller may specify in writing to Buyer prior to the date
of payment; provided, however, in no event will an amount greater than
$10,000,000 be payable by Buyer to Seller pursuant to this Section 2.6. If the
Adjusted 2010 Reserves Amount is less than the

 

20



--------------------------------------------------------------------------------

Midpoint, then Seller shall promptly, and in no event later than five
(5) Business Days following receipt by the parties of the Actuarial Report
pursuant to Section 2.6(c) above, pay to Buyer an amount in cash in Dollars
equal to the difference between the Adjusted 2010 Reserves Amount and the
Midpoint by wire transfer of immediately available funds to the account or
accounts as Buyer may specify in writing to Seller prior to the date of payment;
provided, however, in no event will an amount greater than $10,000,000 be
payable by Seller to Buyer pursuant to this Section 2.6.

(e) During the period from the Closing up to and including December 31, 2011
(the “Restricted Period”), Buyer shall cause the Acquired Companies to operate,
with respect to their respective establishing and adjusting of reserves in
accordance with the Seller Reserves Methodology and settlement and payment of
claims, consistent with past practice of the Acquired Companies prior to the
Closing and with prudent and customary prevailing industry standards. Buyer
shall cause the Acquired Companies to not change in any material respect any
accounting method, practice or policy used by them unless required by a
concurrent change in GAAP or Applicable SAP. During the Restricted Period,
except as otherwise prohibited by Law or Contract or as would potentially result
in the loss of the attorney-client privilege or trade secrets, upon reasonable
advance notice, Buyer shall afford Seller and its Affiliates and their
representatives (including claims adjusters) reasonable access, during regular
business hours, to employees of the Acquired Companies and to the books and
records of the Acquired Companies, in respect to the practices employed with
respect to the establishing and adjusting of reserves and the settlement and
payment of claims; provided, however that Buyer shall use its commercially
reasonable efforts to seek a waiver of any provision of any Contract limiting
access to any or all such information.

(f) For the avoidance of doubt, the purpose of the adjustment in this
Section 2.6 is to provide for (i) Buyer to be reimbursed for adverse reserve
development of the Acquired Companies from December 31, 2010 to December 31,
2011 and (ii) Seller to be compensated for any positive reserve development of
the Acquired Companies from December 31, 2010 to December 31, 2011 in each case
with respect to loss events occurring on or prior to December 31, 2010 and, in
each case, subject to a cap of $10,000,000. For the avoidance of doubt, the
reserve calculations in this Section 2.6 shall be applied after the commutation
of the Commuted Reinsurance Agreements pursuant to Section 5.18 and/or any
commutation as of December 31, 2010 of any other Reinsurance Agreement pursuant
to Section 5.2(e).

 

21



--------------------------------------------------------------------------------

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the attached disclosure schedule of Seller (the “Seller
Disclosure Schedule”) (it being understood by the parties that the disclosure of
any matter in any section of the Seller Disclosure Schedule shall be deemed to
be a disclosure for all purposes of this Agreement, including, without
limitation, to qualify, limit or supplement other representations and warranties
contained in this Article III, so long as the relevance of such matter is for
such other purposes reasonably apparent from the face of the Seller Disclosure
Schedule), Seller hereby represents and warrants to Buyer as follows:

SECTION 3.1. Organization, Good Standing and Qualification. Each of Seller and
the Acquired Companies is a corporation or other legal entity duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of organization and has all requisite corporate or similar power
and authority to own, lease and operate its assets and to carry on its business
as conducted as of the date hereof. Each of Seller and the Acquired Companies is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction where the ownership or operation of its
assets or the conduct of its business requires such qualification, except for
the failure to be so qualified or in good standing that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Complete and correct copies of the certificate of incorporation, certificate of
formation, bylaws or limited liability company operating agreement (or similar
organizational documents) of each of the Acquired Companies (the “Organizational
Documents”) as in effect on the date hereof have been provided to Buyer.

SECTION 3.2. Capital Structure.

(a) The authorized Capital Stock of NAIH consists of 1,000 shares of common
stock of which 100 shares are issued and outstanding. The authorized Capital
Stock of RAH consists of 1,000 shares of common stock of which 100 shares are
issued and outstanding. All of the issued and outstanding Shares have been duly
authorized and are validly issued, fully paid and nonassessable. Section 3.2(a)
of the Seller Disclosure Schedule sets forth the amount of authorized, issued
and outstanding Capital Stock for each of the other Acquired Companies.

(b) There are no options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the Shares
or obligating NAIH or RAH to issue or sell any of the Shares of, or any other
interest in, NAIH or RAH. There are no outstanding contractual obligations of
NAIH or RAH to repurchase, redeem or otherwise acquire any of the Shares.

(c) There are no outstanding contractual obligations of NAIH or RAH to make any
investment (in the form of a loan, capital contribution or otherwise) in any
other Person.

SECTION 3.3. Subsidiaries.

(a) Each of the Acquired Companies and its respective jurisdiction of
organization is identified in Section 3.3(a) of the Seller Disclosure Schedule.

(b) All of the outstanding shares of Capital Stock of the Acquired Companies
have been duly authorized, validly issued, and are fully-paid and non-assessable
and are owned by Seller or one of the Acquired Companies, as the case may be,
free and clear of any Encumbrances other than those Encumbrances (i) created by
this Agreement, and (ii) created under any state insurance holding company Law
or under any state and federal securities Law.

(c) Other than as contemplated by this Agreement, there are no options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any character relating to any shares of Capital Stock of the
Acquired Companies or obligating NAIH or RAH to issue or sell any shares of
Capital Stock of the Acquired Companies, or any other interest in, any of the
Acquired Companies. There are no outstanding contractual obligations of any of
the Acquired Companies to repurchase, redeem or otherwise acquire any shares of
Capital Stock.

 

22



--------------------------------------------------------------------------------

 

(d) There are no outstanding contractual obligations of any of the Acquired
Companies to make any investment (in the form of a loan, capital contribution or
otherwise) in any other Person.

(e) Stonington is duly licensed or authorized as an attorney in fact in the
state of Texas and in each other jurisdiction where it is required to be so
licensed or authorized to act as such for Stonington Lloyds.

(f) NAIH is the grantor and Stonington is the beneficiary, as Stonington Lloyds’
attorney in fact, of the trust agreements listed on Section 3.3(f) of the Seller
Disclosure Schedule (the “Trust Agreements”), which Trust Agreements were
established in connection with Stonington Lloyds. The Trust Agreements are
established with and for underwriters for Stonington Lloyds and are in full
force and effect and binding upon each such underwriter, NAIH and Stonington
Lloyds, except (i) to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and (ii) that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any Proceeding thereof may be
brought. The Trust Agreements grant NAIH the power and authority to remove any
underwriter at any time upon written notice and to name substitute underwriters
in the event one or more of Stonington Lloyds’ underwriters is removed, resigns
or is no longer able to serve as such, subject only to the approval of such
substitute underwriter(s) by the Texas Department of Insurance.

(g) Subject in each case to the applicable Trust Agreement, each individual
listed on Section 3.3(g) of the Seller Disclosure Schedule is the lawful record
underwriter of the free surplus and guaranty fund of Stonington Lloyds set forth
opposite his or her name.

SECTION 3.4. Authorizations.

(a) Seller has all requisite corporate power and authority and has taken all
corporate action necessary in order to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereunder and to perform its obligations hereunder.

(b) The Board of Directors of Seller has approved the transactions contemplated
hereunder and declared advisable this Agreement, and has recommended that
Seller’s sole shareholder adopt this Agreement.

(c) The sole shareholder of Seller has approved the transactions contemplated
hereunder and declared advisable this Agreement.

SECTION 3.5. Consents and Approvals. Assuming the truth and accuracy of the
representations and warranties of Buyer set forth in Section 4.3, no notices to,
filings with, or authorizations, consents or approvals (“Consents”) of any
Governmental Entity are necessary for the execution, delivery or performance by
Seller of this Agreement or the consummation by

 

23



--------------------------------------------------------------------------------

Seller of the transactions contemplated hereby, except for those the failure of
which to obtain or make would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

SECTION 3.6. Non-Contravention. The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby, do not and will not (a) violate any provision of the organizational
documents of Seller or the Organizational Documents of any of the Acquired
Companies, (b) assuming the receipt of all consents, approvals, waivers and
authorizations and the making of notices and filings set forth on Section 3.5 of
the Seller Disclosure Schedule or required to be made or obtained by Buyer,
conflict with, or result in the breach of, or constitute a default under, or
result in the termination, cancellation, modification or acceleration (whether
after the filing of notice or the lapse of time or both) of any right or
obligation of Seller or any of the Acquired Companies under, or result in a loss
of any benefit to which any of the Acquired Companies is entitled under, any
Contract, or result in the creation of any Encumbrance upon any of the Capital
Stock or assets of the Acquired Companies, and (c) assuming the receipt of all
consents, approvals, waivers and authorizations and the making of notices and
filings set forth on Section 3.5 of the Seller Disclosure Schedule or required
to be made or obtained by Buyer, violate or result in a breach of or constitute
a default under any Law to which Seller or any of the Acquired Companies is
subject, except in the case of clauses (b) and (c) for such conflict, breach,
default, termination, cancellation, modification, acceleration, loss or
Encumbrance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 3.7. Binding Effect. This Agreement when executed and delivered by Buyer
constitutes valid and legally binding obligations of Seller, enforceable against
Seller in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar Laws affecting or relating to
creditors’ rights generally, and the availability of injunctive relief and other
equitable remedies.

SECTION 3.8. Financial Statements.

(a) Seller has heretofore delivered to Buyer true and complete copies of the
following Statutory Statements: (1) the annual statement, as applicable, of each
Insurance Subsidiary as at December 31, 2009, as filed with each Insurance
Subsidiary’s Domiciliary Insurance Department including the statutory basis
financial statements of the Insurance Subsidiaries as audited by an independent
certified public accountant as at December 31, 2009; and (2) the quarterly
statements, as applicable, of each of the Insurance Subsidiaries for the
quarterly periods ended March 31, 2010, June 30, 2010 and September 30, 2010 as
filed or as will be filed with such Insurance Subsidiary’s Domiciliary Insurance
Department (such Statutory Statements, together with those described in
Section 3.8(a)(1) above, the “Applicable Statutory Statements”).

(b) The Applicable Statutory Statements of each Insurance Subsidiary present
fairly, in all material respects, the statutory financial condition and results
of operations of such Insurance Subsidiary and were prepared, in all material
respects, in conformity with Applicable SAP applied on a consistent basis during
the periods presented and with prior periods, except as expressly set forth
within the subject Applicable Statutory Statements.

 

24



--------------------------------------------------------------------------------

 

(c) Each Insurance Subsidiary has filed or submitted all Statutory Statements
required to be filed with or submitted to its respective Domiciliary Insurance
Department. No material deficiency has been asserted in writing with respect to
such Statutory Statements by any Applicable Insurance Department which has not
been cured, waived or otherwise resolved to the material satisfaction of such
Applicable Insurance Department.

(d) Since December 31, 2009 Seller has not received any written notification
from its independent certified accountants of a (x) “significant deficiency” or
(y) “material weakness” in internal controls. The terms “significant deficiency”
and “material weakness” shall have the meanings assigned to them in Statement on
Auditing Standards 112 as in effect on the date hereof.

(e) The reserves of each Insurance Subsidiary contained in its most recent
Applicable Statutory Statement filed with its Domiciliary Insurance Department
(i) satisfied in all material respects the requirements for reserves established
by each Insurance Subsidiary’s Domiciliary Insurance Department except as
otherwise noted in such Annual Statutory Statement and (ii) were determined in
all material respects in accordance with generally accepted actuarial principles
in effect at such time, consistently applied, except as otherwise noted in such
Applicable Statutory Statement.

(f) Seller has heretofore delivered to Buyer true and complete copies of the
following financial statements (such financial statements, the “Agro National
Financial Statements”):

(i) the audited balance sheet of Agro National as of December 31, 2009 and
December 31, 2008, and the related audited consolidated statements of income and
cash flows for the fiscal year then ended;

(ii) the unaudited balance sheet of Agro National as of September 30, 2010 (the
“Agro National Balance Sheet”), and the related unaudited consolidated
statements of income and cash flows for the nine (9) month period then ended.

(g) The Agro National Financial Statements (including the related notes and
schedules, where applicable) have been prepared in accordance with GAAP
consistently applied and the Agro National Financial Statements, present fairly,
in all material respects, the consolidated financial condition and results of
operations and cash flows of Agro National as of the dates thereof or the
periods then ended (subject, in the case of unaudited financial statements, to
the absence of footnotes and normal year end adjustments).

SECTION 3.9. Litigation and Claims. Other than Proceedings in respect of
disputes under or arising in connection with Insurance Contracts issued or
assumed by the Insurance Subsidiaries in the Ordinary Course of Business
(“Claims”), there is no Proceeding pending or, to the Knowledge of Seller,
threatened against Seller or any of the Acquired Companies or any of their
respective assets, that would (i) reasonably be expected to result in the
imposition of any Liability which would reasonably be expected to have a
Material Adverse Effect or (ii) question the validity of this Agreement or
impair the ability of Seller or any of the Acquired Companies to perform their
obligations hereunder or prevent the consummation of the

 

25



--------------------------------------------------------------------------------

transactions contemplated hereby. There are no outstanding material Orders,
judgments, warrants, decrees or injunctions against any of the Acquired
Companies issued by any Government Entity or any arbitrator. There is no Claim
with an asserted value that would reasonably be expected to give rise to a
Material Adverse Effect.

SECTION 3.10. Taxes.

(a) All material Tax Returns required to be filed on or before the date hereof
by or with respect to the Acquired Companies have been duly filed within the
time and manner prescribed by law, and all such Tax Returns are true, correct
and complete in all material respects.

(b) All material Taxes owed by or with respect to the Acquired Companies,
whether or not shown on any Tax Return, have been timely paid. None of the
Acquired Companies is currently the beneficiary of any extension of time within
which to file any material Tax Return. Each of the Acquired Companies files Tax
Returns in all jurisdictions where they are required to so file, and no written
claim has ever been made by any Taxing Authority in any other jurisdiction that
Seller or any of the Acquired Companies is or may be subject to taxation by that
jurisdiction.

(c) There are no liens or other Encumbrances for Taxes upon any of the Capital
Stock or any asset or properties of any of the Acquired Companies, other than
for Taxes that are not yet due and payable or Taxes being contested in good
faith by appropriate Proceedings and reflected on Section 3.10(c) of the Seller
Disclosure Schedule.

(d) There are no pending audits, examinations, investigations or other
Proceedings in respect of any of the Acquired Companies or the Tax Returns of
any of the Acquired Companies, and, none of the Acquired Companies has received
any written communication from any Tax Authority which has caused or should
reasonably have caused it to believe that an audit, examination, investigation
or proceeding is forthcoming. No deficiency for any Taxes has been proposed in
writing against any of the Acquired Companies, which deficiency has not been
paid in full, and none of the Acquired Companies knows of any basis upon which
any such Tax deficiency could reasonably be expected to be asserted.

(e) There are no outstanding agreements, waivers or arrangements extending the
statutory period of limitation applicable to any claim for, or the period for
the collection or assessment of, Taxes due from or with respect to any of the
Acquired Companies for any taxable period, and no power of attorney granted by
or with respect to any of the Acquired Companies relating to Taxes is currently
in force.

(f) None of the Acquired Companies has ever been (i) a member of an affiliated,
combined, consolidated or unitary Tax group other than the group for which
Seller is the common parent, or (ii) a party to or bound by, nor does it have or
has it ever had any obligation under, any Tax sharing agreement or similar
contract or arrangement. None of the Acquired Companies has any liability for
the Taxes of any other person under Treasury Regulation §1.1502-6 (or any
similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.

 

26



--------------------------------------------------------------------------------

 

(g) No closing agreements, private letter rulings, technical advice memoranda or
similar agreement or rulings have been, requested, entered into or issued by any
Taxing Authority, with respect to any of the Acquired Companies.

(h) None of the Acquired Companies has been or is currently in violation (or,
with or without notice or lapse of time or both, would be in violation) of any
applicable law or regulation relating to the payment, collection, or withholding
of Taxes, or the remittance thereof, and all withholding and payroll Tax
requirements required to be complied with by the Acquired Companies up to and
including the date hereof have been satisfied.

(i) Section 3.10(i) of the Seller Disclosure Schedule lists all federal, state
and local, and all foreign income Tax Returns filed with respect to or on behalf
of each of the Acquired Companies for taxable periods ended on or after
December 31, 2004 and indicates those Tax Returns that have been audited or
subject to similar examination by a taxing authority and those Tax Returns that
currently are the subject of audit or such examination. Seller has made
available to Buyer true, correct and complete copies of all Tax Returns filed by
or on behalf of, and all examination reports and statements of deficiencies
issued to, assessed against or agreed to by, or on behalf of, the Acquired
Companies for each of its last three taxable years.

(j) None of the Acquired Companies has participated or engaged in any
“reportable transaction” within the meaning of Treasury Regulations
Section 1.6011-4 (or any corresponding or similar provision of state, local or
foreign law). None of the Acquired Companies is a party to any understanding or
arrangement described in Section 6662(d)(2)(C)(ii) of the Code or Treasury
Regulations Section 1.6011-4(b) or is a material advisor as defined in
Section 6111(b) of the Code.

(k) None of the Acquired Companies has distributed stock of another corporation,
or has had its stock distributed by another corporation, in a transaction that
was governed, or purported or intended to be governed, in whole or in part, by
Code Section 355 or 361. There is no limitation on the utilization by any of the
Acquired Companies of its net operating losses, built-in losses, tax credits or
other similar items under Sections 382, 383 or 384 of the Code (or any
corresponding or similar provisions of applicable state, local, or foreign law)
or the separate return limitation year rules under the consolidated return
provisions of the Regulations (or any corresponding or similar provisions of
applicable state, local, or foreign law), other than any such limitation arising
as a result of the consummation of the transactions contemplated by this
Agreement.

(l) None of the Acquired Companies (other than Lantana) has a permanent
establishment in any foreign country, as defined in any applicable Tax treaty or
convention between the United States and such foreign country. None of the
Acquired Companies owns, directly or indirectly, shares in an entity that is
treated as a “passive foreign investment company” within the meaning of
Section 1297 of the Code or is a 10% shareholder within the meaning of
Section 951(b) of the Code in a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

27



--------------------------------------------------------------------------------

 

(m) Lantana has filed an election to be treated as a domestic corporation in
accordance with Section 953(d) of the Code, effective as of January 1, 2003, and
such election has been approved by the IRS. All of the Acquired Companies other
than Lantana are domestic corporations.

(n) None of the Acquired Companies are, or were during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code, a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code. None of
the Acquired Companies owns an interest in real property in any jurisdiction in
which a Tax is imposed, or the value of the interest reassessed, on the transfer
of an interest in real property and which treats the transfer of an interest in
an entity that owns an interest in real property as a transfer of the interest
in real property.

(o) None of the Acquired Companies will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any
(1) change in method of accounting for a taxable period ending on or prior to
the Closing Date, (2) “closing agreement” as described in Section 7121 of the
Code (or any corresponding or similar provision of state, local or non-U.S. Tax
law) executed on or prior to the Closing Date, (3) intercompany transaction or
excess loss account described in United States Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision of state,
local, or non-U.S. Tax law), (4) installment sale or open transaction made on or
prior to the Closing Date, or (5) prepaid amount received on or prior to the
Closing Date. No indebtedness of any of the Acquired Companies constitutes
“corporate acquisition indebtedness” within the meaning of Section 279(b) of the
Code (ignoring for this purpose Section 279(b)(4)).

(p) None of the Acquired Companies is a party to any agreement, contract,
arrangement or plan that has resulted or would result, separately or in the
aggregate, in the payment of any “excess parachute payments” within the meaning
of Section 280G of the Code (without regard to the exceptions set forth in
Sections 280G(b)(4) and 280G(b)(5) of the Code).

SECTION 3.11. Real Property.

(a) Since January 1, 2003, none of the Acquired Companies has owned any real
property.

(b) Section 3.11(b) of the Seller Disclosure Schedule sets forth a correct and
complete list of: (i) the street address of each parcel of Leased Real Property,
and (ii) the identity of the lessor, lessee and current occupant (if different
from lessee) of each such parcel of Leased Real Property.

(c) Section 3.11(c) of the Seller Disclosure Schedule sets forth a correct and
complete list, as of the date hereof, of all Leases currently in force and
Seller has delivered to Buyer true and complete copies of each such Lease (as
amended or supplemented). Each Lease is in full force and effect and has not
been modified or amended.

 

28



--------------------------------------------------------------------------------

 

(d) The tenant in each such Lease holds a valid and enforceable leasehold
interest in the leasehold estate granted under such Lease, free and clear of any
Encumbrances, other than obligations under such Lease and any Permitted
Encumbrances.

(e) Since January 1, 2010, none of Seller or any of the Acquired Companies has
given or received any written notification (i) of the existence of a default
under any of the Leases which remains uncured or (ii) that disputes the
computation of rents or charges payable pursuant to the Leases. Since January 1,
2010, no written waiver of the applicable landlord’s material obligations under
any Lease has been furnished by the Acquired Companies.

(f) The Acquired Companies have not entered into any written agreement granting
any other Person a subleasehold interest in, or the right to occupy or possess,
any portion of the Leased Real Properties. None of the Acquired Companies’
interest in any of the Leased Real Properties has been pledged, assigned,
hypothecated, mortgaged, or otherwise subject to any Encumbrance (other than any
Permitted Encumbrances). Since January 1, 2010, none of the Acquired Companies
has received written notice from any Person asserting a right to occupy or
possess any portion of the Leased Real Properties.

(g) All material construction allowances due to be paid to the Acquired
Companies under the Leases or any other material sums due to be paid by the
Acquired Companies to outside contractors or other third parties for material
work performed at any of the Leased Real Properties has been paid in full.

(h) None of the Acquired Companies has vacated or abandoned any of the Leased
Real Properties or given written notice of its intent to do the same. Since
January 1, 2010, none of the Acquired Companies has given written notice to any
landlord indicating that it will or will not exercise any extension or renewal
option or any right or option to purchase any of the Leased Real Properties or
any portion thereof. Since January 1, 2010, none of the Acquired Companies has
received written notice from any Governmental Entity indicating that there are
condemnation Proceedings or eminent domain Proceedings pending or, to the
Knowledge of Seller, threatened against any of the Owned or Leased Real
Property.

(i) The Acquired Companies own and have good and valid title to all material
tangible personal property reflected in the Applicable Financial Statements,
except such material tangible personal property sold or otherwise disposed of
since the last period covered by the Applicable Financial Statements in the
Ordinary Course of Business and consistent with past practices, in each case
free and clear of all Encumbrances except for Permitted Encumbrances.

SECTION 3.12. Employee Benefits and Related Matters.

(a) No Acquired Company sponsors, participates in, or is an adopting employer of
any benefit and compensation plans, Contracts, policies or arrangements covering
Employees, including “employee benefit plans” within the meaning of Section 3(3)
of ERISA, and any deferred compensation, stock option, stock purchase, stock
appreciation rights, stock-

 

29



--------------------------------------------------------------------------------

based, incentive, bonus and severance plans and all employment, severance and
change in control agreements, and all amendments thereto (the “Benefit Plans”).
All Benefit Plans, including all related summary plan descriptions, the most
recent filed Form 5500 and any trust instruments, have been provided to Buyer
prior to the date of this Agreement.

(b) Each Benefit Plan, other than “multiemployer plans” within the meaning of
Section 3(37) of ERISA (each, a “Multiemployer Plan”), is in substantial
compliance with its terms and with ERISA, the Code and other applicable Laws.
Each Benefit Plan which is subject to ERISA that is an “employee pension benefit
plan” within the meaning of Section 3(2) of ERISA (“Pension Plan”) and that is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service covering all
Tax Law changes prior to the Economic Growth and Tax Relief Reconciliation Act
of 2004 and there are no existing circumstances or any events that have occurred
that could reasonably be expected to adversely affect the qualified status of
any such Benefit Plan. Except as would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect, none of the
Acquired Companies has engaged in a transaction with respect to any ERISA Plan
that, assuming the taxable period of such transaction expired as of the date
hereof, could subject any of the Acquired Companies to a Tax or penalty imposed
by Section 4975 or 4976 of the Code or Sections 409 or 502(i) of ERISA.

(c) None of the Acquired Companies, or any entity which is considered one
employer with any of the Acquired Companies under Section 4001 of ERISA or
Section 414 of the Code (i) maintains or contributes to or has within the past
six years (6) maintained or contributed to a Pension Plan that is subject to
Subtitles C or D of Title IV of ERISA, or (ii) maintains or has an obligation to
contribute to or has within the past six (6) years maintained or had an
obligation to contribute to a Multiemployer Plan.

(d) Except as otherwise contemplated by Section 6.8 hereof, neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will (either alone or upon the occurrence of any additional
or subsequent event) (i) entitle any Employee to severance pay or any increase
in severance pay upon any termination of employment after the date hereof, or
(ii) accelerate the time of payment or vesting or result in any payment or
funding (through a grantor trust or otherwise) of compensation or benefits
under, increase the amount payable or result in any other material obligation
pursuant to, any of the Benefit Plans. Each Benefit Plan that is a “nonqualified
deferred compensation plan” as defined in Section 409A of the Code that is
subject to Section 409A of the Code has been written and operated in compliance
in all material respects with Section 409A of the Code, including good faith
compliance in all material respects prior to December 31, 2008.

SECTION 3.13. Labor and Employment Matters.

(a) Each of the Acquired Companies is in compliance in all material respects
with all federal, state and local Laws respecting employment and employment
practices, terms and conditions of employment, wages and hours, wage payment
Laws in connection with their Employees and independent contractors, and have
not and are not engaged in any unfair labor practice with respect to any
Employee or any independent contractor. No written notice has been received by
any of the Acquired Companies or its Affiliates from any Government Entity

 

30



--------------------------------------------------------------------------------

responsible for the enforcement of labor or employment Laws notifying Seller or
any of the Acquired Companies to the contrary, nor is there any pending or, to
the Knowledge of Seller, threatened Proceeding against Seller or any of the
Acquired Companies by any Person alleging a violation of any federal, state,
local or other Law respecting any of the matters referred to in the preceding
sentence.

(b) None of the Acquired Companies is a party to or otherwise bound by any
collective bargaining agreement or other agreement or understanding with any
union or labor organization representing any Employee or independent contractor
of the Acquired Companies. None of the Acquired Companies is subject to any
charge, demand, petition or representation Proceeding seeking to compel, require
or demand it bargain with any labor union or labor organization nor is there
pending, or to Seller’s Knowledge, threatened any labor strike, dispute,
walkout, work stoppage, slow-down or lockout involving any of the Acquired
Companies. None of the Acquired Companies has any Liabilities under the Worker
Adjustment and Retraining Act of 1988 as a result of any action taken by Seller
or the Acquired Companies that would reasonably be expected to result in any
material liability to any of the Acquired Companies.

SECTION 3.14. Compliance with Laws; Governmental Authorizations.

(a) The Acquired Companies hold and maintain in full force and effect all
Governmental Authorizations (including, the insurance licenses from insurance
regulatory authorities set forth on Section 3.14(a) of the Seller Disclosure
Schedule) necessary for the ownership and conduct of the respective businesses
of the Acquired Companies in each of the jurisdictions in which the Acquired
Companies conduct or operate their respective businesses substantially in the
manner conducted as of the date of this Agreement, except as would not,
individually or in the aggregate, be expected to have a Material Adverse Effect.
None of the Acquired Companies conducts any business or underwrites insurance or
reinsurance in any non-U.S. jurisdiction that requires any license or approval
for such business to be conducted, except as would not, individually or in the
aggregate, be expected to have a Material Adverse Effect.

(b) (i) Each of the Acquired Companies, is, and at all times since January 1,
2009, has been, in material compliance with all of the terms and requirements of
each such Governmental Authorization referred to in Section 3.14(a), (ii) to
Seller’s Knowledge, with respect to the Governmental Authorizations of the
Acquired Companies, neither the Acquired Companies nor its Affiliates, has
received at any time since January 1, 2009, any written notice (except for
notices that are subject to cure) from any Government Entity regarding (A) any
actual or alleged violation of, or failure to comply with, any material term or
material requirement of such material Governmental Authorization or (B) any
actual or proposed revocation, withdrawal, suspension, cancellation, termination
of, or modification to such material Governmental Authorization, and (iii) all
material filings required to have been made with respect to each such material
Governmental Authorization have been duly made on a timely basis with the
appropriate Government Entity.

(c) (i) Each of the Acquired Companies is, and at all times since January 1,
2009 has been, in compliance with all applicable Laws, except as would not,
individually or in

 

31



--------------------------------------------------------------------------------

the aggregate, be expected to have a Material Adverse Effect, (ii) to Seller’s
Knowledge, no event has occurred or circumstance exists that could reasonably be
expected to (with or without the giving of notice or the lapse of time or both)
constitute or result in a material violation by any of the Acquired Companies,
or a material failure on the part of any of the Acquired Companies to comply
with, all applicable Laws and (iii) to Seller’s Knowledge, neither the Acquired
Companies nor its Affiliates has received, at any time since January 1, 2009,
any written notice or other written communication from any Government Entity or
any other Person regarding any actual or alleged violation of, or failure on the
part of the Acquired Companies to comply with, all applicable Laws.

SECTION 3.15. Environmental Matters.

(a) Each of the Acquired Companies is in current compliance in all material
respects with all applicable Environmental Laws and, to Seller’s Knowledge,
there are no conditions at any Leased Real Property or at any real property
formerly owned or leased by Seller or any of the Acquired Companies, that would
be expected to give rise to any material Liability under any Environmental Law.
For purposes of this section, a “material’ liability or non-compliance is one
that would be required to be disclosed by a public company under SEC Regulation
S-K;

(b) The Acquired Companies possess all material permits, licenses,
registrations, identification numbers, authorizations and approvals required
under applicable Environmental Laws for the operation of the business as
conducted as of the date hereof;

(c) Neither the Acquired Companies nor its Affiliates have received any written
claim, notice of violation or citation concerning any material violation or
alleged violation of any applicable Environmental Law by the Acquired Companies
since January 1, 2009;

(d) There are no writs, injunctions, decrees, Orders or judgments outstanding,
notices of violation, audits or inspections indicating present or continuing
material non-compliance or any Proceedings pending or, to the Knowledge of
Seller threatened, concerning compliance by the Acquired Companies with any
Environmental Law; and

(e) Seller has provided or made available to Buyer any and all material
environmental site assessments, reports, data or documents concerning the Leased
Real Property or any real property formerly owned or leased by Seller or any of
the Acquired Companies that are in the control or possession of Seller or any of
the Acquired Companies.

SECTION 3.16. Intellectual Property.

(a) Section 3.16(a) of the Seller Disclosure Schedule sets forth a correct and
complete list of all registered Intellectual Property owned by the Acquired
Companies, indicating for each item the registration or application number and
the applicable filing jurisdiction (together with the domain name
<agronational.com>, the “Registered Intellectual Property”). To the Knowledge of
Seller, all such Registered Intellectual Property is valid and subsisting. No
action, suit, proceedings, hearing, investigation, charge, complaint, claim, or
demand of which Seller or any Acquired Company has received notice is pending
before a

 

32



--------------------------------------------------------------------------------

Government Entity or, to the Knowledge of Seller, is overtly threatened in
writing that challenges the legality, validity, enforceability, registrations,
use, or ownership of such Registered Intellectual Property.

(b) Section 3.16(b) of the Seller Disclosure Schedule sets forth a correct and
complete list of all Intellectual Property (other than commercially available
software non-exclusively licensed to the Acquired Companies and for which the
Acquired Companies pay less than $100,000 per year in license, maintenance or
other fees, and commercially available vendor models and modeling data feeds)
licensed by any of the Acquired Companies from a third party (the “Licensed IP”)
and the corresponding agreement pursuant to which the Acquired Companies are
licensed to use such Licensed IP (the “Licensed IP Agreements”). To Seller’s
Knowledge, all of the Licensed IP Agreements are in full force and effect. With
respect to each of the Licensed IP Agreements, to Seller’s Knowledge, none of
the Acquired Companies, Seller or any other Person, is in material breach or
material default under such Licensed IP Agreement and no event has occurred or
condition exists that, with the giving of notice or the lapse of time or both,
would constitute a material breach or material default on the part of the
Acquired Companies or Seller under any Licensed IP Agreement, in each case to
the extent such breach or default would reasonably be expected to have a
Material Adverse Effect. The Licensed IP, the Intellectual Property owned by the
Acquired Companies at Closing, and the Transferred IP (collectively, the
“Acquired Intellectual Property Rights”) constitute all Intellectual Property
necessary for the Acquired Companies to conduct their business in the manner
conducted prior to the Closing in all material respects. To the Knowledge of
Seller, no Intellectual Property owned by any of the Acquired Companies, or
practice or use of such Intellectual Property by the Acquired Companies, has
materially infringed or violated the Intellectual Property rights of any Person
during the four-year period immediately preceding the date of this Agreement. No
Intellectual Property owned by any of the Acquired Companies and no Transferred
IP and no Licensed IP, is subject to any outstanding Order, judgment or decree
adversely affecting any of the Acquired Companies’ use thereof in the conduct of
their respective businesses.

(c) Section 3.16(c) of the Seller Disclosure Schedule sets forth a correct and
complete list of all agreements under which any Acquired Company has licensed or
otherwise granted or transferred any rights in any Acquired Intellectual
Property Rights to any Person or under which Seller or its Affiliates have
licensed or otherwise granted or transferred any rights in any Transferred IP to
any Person. To the Knowledge of Seller, no Person has materially infringed or
violated (i) any of the Acquired Companies’ rights in any Acquired Intellectual
Property Rights owned or exclusively licensed by any of the Acquired Companies,
or (ii) any of Seller’s rights in any Transferred IP owned or exclusively
licensed by Seller, during the four-year period immediately preceding the date
of this Agreement. To the Knowledge of Seller, each of the Acquired Companies
has used commercially reasonable efforts to protect and preserve the
confidentiality of trade secrets or other material confidential information and
proprietary know-how and information used or necessary for any business of the
Acquired Companies.

 

33



--------------------------------------------------------------------------------

 

SECTION 3.17. Contracts.

(a) Section 3.17(a) of the Seller Disclosure Schedule sets forth a correct and
complete list of the following Contracts (excluding Insurance Contracts,
Reinsurance Agreements and other Contracts which are the subject of Section 3.21
or Section 3.20 and excluding any Benefit Plans) to which any Acquired Company
is a party to or to which any of them or their assets are bound or subject, as
each such Contract may have been amended, modified or supplemented:

(i) Contracts or indentures relating to indebtedness or undrawn letters of
credit;

(ii) Leases or Contracts under which any Acquired Company is lessee of or holds
or operates any tangible property, owned by any other Person, except for any
Lease or Contract under which the aggregate annual rental payments do not exceed
$500,000;

(iii) Leases or Contracts under which any Acquired Company is lessor of or
permits any third party to hold or operate any tangible property, owned or
controlled by the Company, except for any Lease or Contract under which the
aggregate annual rental payments do not exceed $500,000;

(iv) Contracts that relate to the future disposition or acquisition of material
assets or properties by any Acquired Company, or any merger or business
combination with respect to any Acquired Company;

(v) material Contracts containing most favored nation or most favored customer
provisions or non-competition covenants;

(vi) Contracts containing covenants limiting the freedom of any of the Acquired
Companies to engage in any line of business in any geographic area or to compete
with any Person;

(vii) Contracts relating to the employment of Employees (excluding standard
employee offer letters);

(viii) Contracts forming joint ventures or partnerships;

(ix) Contracts under which any of the Acquired Companies has guaranteed the
obligations of any Person which guarantees may exceed $3,000,000; or

(x) other Contracts that involve the expenditure, payment or receipt of more
than $3,000,000 in the aggregate and, in each case, are not terminable by any
Acquired Company without penalty on notice of 90 days or less (collectively, and
together with the Contracts set forth in Section 3.17(b) and Section 3.17(c) of
the Seller Disclosure Schedule, the “Material Contracts”).

(b) Section 3.17(b) of the Seller Disclosure Schedule separately sets forth all
agreements between or among the Acquired Companies and Seller or any of Seller’s
Affiliates (the “Intercompany Agreements”). There are no other Intercompany
Agreements between or among the Acquired Companies and Seller or any of Seller’s
Affiliates, and there are no reimbursement or allocation mechanics not reflected
on the financial statements delivered to Buyer.

 

34



--------------------------------------------------------------------------------

 

(c) All of the Material Contracts are in full force and effect and are
enforceable against the applicable Acquired Company in accordance with the terms
thereof, subject to bankruptcy, insolvency, reorganization, moratorium, or other
similar Laws affecting or relating to creditors’ rights generally, and the
availability of injunctive relief and other equitable remedies. With respect to
each Material Contract, none of the Acquired Companies or, to the Knowledge of
Seller, any other Person, is in material breach or material default under such
Material Contract and, to the Knowledge of Seller, no event has occurred or
condition exists that, with the giving of notice or the lapse of time or both,
would constitute a material breach or material default on the part of the
Acquired Companies under any Material Contract.

SECTION 3.18. Absence of Changes.

(a) Since December 31, 2009 and through the date hereof, there have not been any
changes, events or conditions that have had, or would be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) Since December 31, 2009 and through the date hereof, the Acquired Companies
have conducted their business in the Ordinary Course in all material respects,
and there has not been:

(i) any material damage, destruction or other casualty loss with respect to any
material asset or property owned or leased by any of the Acquired Companies,
whether or not covered by insurance;

(ii) any material change in any method of accounting or accounting practice by
any of the Acquired Companies, except as required by Law, GAAP or Applicable
SAP;

(iii) except as permitted by Section 5.15, any declaration, setting aside or
payment of any dividend or distribution on any shares of Capital Stock or in
respect of any other equity interest of any of the Acquired Companies, or any
repurchase, redemption or other acquisition by any of the Acquired Companies of
any outstanding shares of Capital Stock or other securities issued by any of the
Acquired Companies;

(iv) any amendment to the respective Organizational Documents of the Acquired
Companies;

(v) any increase in the compensation of any Employees or independent contractors
of any of the Acquired Companies, except (A) pursuant to the terms of agreements
or plans in effect on the date of this Agreement or (B) for increases in the
Ordinary Course of Business;

(vi) any incurrence of any indebtedness, individually or in the aggregate, for
borrowed money from a third party in a material amount, issuance of any material
debt securities to any third party or assumption, guarantee or endorsement of
any such obligations of any other Person, other than in the Ordinary Course of
Business;

 

35



--------------------------------------------------------------------------------

 

(vii) any mortgage, pledge or subject to any Encumbrance (other than a Permitted
Encumbrance) any of its material properties or material assets;

(viii) any disposition or agreement to dispose of any properties or assets
outside the Ordinary Course of Business, except as otherwise contemplated or
permitted by this Agreement;

(ix) any merger with, entry into a consolidation with or acquisition of an
interest of 10% or more in any Person or any acquisition of a substantial
portion of the assets or business of any Person or any division or line of
business thereof;

(x) any settlement of any litigation claims, actions, arbitrations, disputes,
audits or other Proceedings for an amount, in the aggregate, exceeding
$1,000,000 (including the cost to the Acquired Companies of complying with any
other provision of such settlement), not counting toward such limit Proceedings
in respect of disputes under or arising in connection with Insurance Contracts
issued or assumed by the Insurance Subsidiaries in the Ordinary Course of
Business; or

(xi) any agreement, arrangement or understanding to do any of the foregoing
except as expressly contemplated by this Section 3.18.

SECTION 3.19. No Undisclosed Liabilities. Except as reflected, reserved against
or otherwise disclosed on the Applicable Financial Statements, none of the
Acquired Companies has any material (using the same standard of materiality as
used in the preparation of the Applicable Financial Statements) Liabilities
required to be set forth on a balance sheet prepared in accordance with GAAP or
Applicable SAP, as applicable, other than Liabilities (i) that were incurred
subsequent to the date of the Applicable Financial Statements in the Ordinary
Course of Business, (ii) disclosed on the Applicable Financial Statements or
(iii) under any Contract entered into in the Ordinary Course of Business in a
manner consistent with past practice binding on any of the Acquired Companies.

SECTION 3.20. Reinsurance Agreements.

(a) Section 3.20(a) of the Seller Disclosure Schedule sets forth a complete and
correct list of all material reinsurance, coinsurance or retrocession treaties,
agreements, slips, binders, cover notes and similar arrangements (including the
Standard Reinsurance Agreement in effect on the date of this Agreement relating
to eligible multi-peril crop insurance business between Stonington and the FCIC)
in force as of the date of this Agreement to which any of the Insurance
Subsidiaries is a party as a cedent (each, a “Reinsurance Agreement”), the
effective date of each such Reinsurance Agreement, the termination date of any
Reinsurance Agreement which has a definite termination date, the name of the
reinsurer and the name of the broker or other intermediary (if any). For the
avoidance of doubt, a Reinsurance Agreement is “in force as of the date of this
Agreement” if the term of the original risk period of such Reinsurance Agreement
remains in effect on the date of this Agreement. Each of the Reinsurance
Agreements is in full force and effect and enforceable against the applicable

 

36



--------------------------------------------------------------------------------

Insurance Subsidiary in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium, or other similar Laws affecting or
relating to creditors’ rights generally, and the availability of injunctive
relief and other equitable remedies. With respect to each Reinsurance Agreement,
none of the Insurance Subsidiaries or, to the Knowledge of Seller, any other
Person, is in material breach or material default under such Reinsurance
Agreement and, to the Knowledge of Seller, no event has occurred or condition
exists that, with the giving of notice or the lapse of time or both, would
constitute a material breach or material default on the part of the Insurance
Subsidiaries under any Reinsurance Agreement. To the Knowledge of Seller, since
January 1, 2009, (i) none of the Insurance Subsidiaries nor any of its
Affiliates has received any written notice from any applicable reinsurer that
any amount of reinsurance ceded by any of the Insurance Subsidiaries will be
uncollectible or otherwise defaulted upon and (ii) each of the Insurance
Subsidiaries is entitled under its respective domiciliary insurance Law to take
full credit in its Statutory Statements for all amounts recoverable by it
pursuant to any Reinsurance Agreement.

(b) Section 3.20(b) of the Seller Disclosure Schedule sets forth a complete and
correct list of all material reinsurance, coinsurance or retrocession treaties,
agreements, slips, binders, cover notes and similar arrangements in force as of
the date of this Agreement to which any of the Insurance Subsidiaries is a party
(excluding Intercompany Agreements) as an assuming reinsurer (each, an “Assumed
Reinsurance Agreement”), the effective date of each such Assumed Reinsurance
Agreement, the termination date of any Assumed Reinsurance Agreement which has a
definite termination date, the name of the cedent and the name of the broker or
other intermediary (if any). For the avoidance of doubt, an Assumed Reinsurance
Agreement is “in force as of the date of this Agreement” if the term of the
original risk period of such Assumed Reinsurance Agreement remains in effect on
the date of this Agreement.

SECTION 3.21. Insurance Matters.

(a) Since January 1, 2009, all benefits claimed by any Person under any
Insurance Contract issued by the Insurance Subsidiaries have in all material
respects been paid (or provision for payment thereof has been made) in
accordance with the terms of such Insurance Contract and applicable provisions
of state Laws and the Federal Crop Insurance Program under which they arose, and
such payments were not materially delinquent and were paid (or will be paid)
without fines or penalties, except for any such claim for benefits for which the
respective Insurance Subsidiary reasonably believes or believed that there is a
reasonable basis to contest payment and is taking such action.

(b) The underwriting standards utilized and ratings applied by the Insurance
Subsidiaries with respect to its Insurance Contracts outstanding as of the date
of this Agreement have been previously disclosed to Buyer and, with respect to
any such contract reinsured in whole or in part, conform in all material
respects to the standards and rating required pursuant to the terms of the
related reinsurance, coinsurance or other similar Contracts.

(c) To the extent required by Law, all Insurance Contracts issued by an
Insurance Subsidiary, since January 1, 2009, are on forms approved by applicable
insurance regulatory authorities or other Governmental Entities in the
jurisdictions where issued or have

 

37



--------------------------------------------------------------------------------

been filed and not objected to by such authorities within the period provided
for objection, except for such failures to comply and such failures to be
approved which would not be reasonably likely to, individually or in the
aggregate, have a Material Adverse Effect. Any rates of an Insurance Subsidiary
which are required to be filed with or approved by insurance regulatory
authorities or other Governmental Entities have been so filed or approved,
except for such failures to file or be approved which would not be reasonably
likely to, individually or in the aggregate, have a Material Adverse Effect.

(d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(i) the Insurance Subsidiaries and the Insurance Intermediaries are not subject
to any pending market conduct claim or similar compliance examination by any
Governmental Entity;

(ii) none of the Insurance Subsidiaries, the Insurance Intermediaries nor its
Affiliates have received written notice of any action, or, to the Knowledge of
Seller, is aware of any threatened action, which would reasonably be expected to
give rise to a market conduct claim by any Governmental Entity; and

(iii) Seller has previously made available a complete and correct copy of the
most recent examination report of each of the Insurance Subsidiaries conducted
by the applicable Domiciliary Insurance Department.

(e) Since January 1, 2009, the Insurance Subsidiaries have timely paid all
guaranty fund assessments that are due, or claimed or asserted by any state
guaranty fund or association or by any insurance Governmental Entity to be due.

(f) Prior to the date of this Agreement, Seller has made available to Buyer a
true and complete copy of all material actuarial reports prepared by Seller’s
actuaries, independent or otherwise, on or after January 1, 2009, with respect
to any Insurance Subsidiary.

SECTION 3.22. Finders’ Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Seller who is entitled to any fee or commission from Seller or the Acquired
Companies in connection with the transactions contemplated by this Agreement,
other than any such investment banker’s, broker’s, or finder’s fees which will
be borne exclusively by Seller.

SECTION 3.23. Insurance. Section 3.23 of the Seller Disclosure Schedule contains
a list of all policies of fire, liability, workers’ compensation, property,
casualty and other forms of insurance owned, or maintained by the Acquired
Companies as of the date of this Agreement (collectively, the “Insurance
Policies”). All such Insurance Policies are in full force and effect, all
premiums with respect thereto covering all periods up to and including the
Closing Date will have been paid, and no notice of cancellation or termination
has been received by any Acquired Company with respect to any such policy. No
Acquired Company has made any claim under any Insurance Policy during the two
(2) year period prior to the date of this Agreement with respect to which an
insurer has, in a written notice to an Acquired Company, questioned, denied or
disputed or otherwise reserved its rights with respect to coverage and no
insurer has threatened in writing to cancel any such policy.

 

38



--------------------------------------------------------------------------------

 

SECTION 3.24. Affiliate Transactions. To Seller’s Knowledge, none of the
Acquired Companies is a party to any agreement, arrangement or commitment with
(a) any of its directors or officers, other than any agreements, arrangements
and commitments relating to their employment or service in the capacity as
directors or officers, or (b) any Affiliate of any of its directors or officers,
except for, in the case of clause (b), any agreements, arrangements or
commitments on terms and conditions that are comparable to those that would have
been obtainable in an arms-length transaction.

SECTION 3.25. Program Producer. As of the date of this Agreement, the entities
set forth on Section 3.25 of the Seller Disclosure Schedule (the “Program
Producers”) are the only entities currently authorized pursuant to written
agreements with the Insurance Subsidiaries (the “Program Manager Agreements”),
to underwrite and bind Insurance Contracts and appoint sub-producers on behalf
of the Insurance Subsidiaries. The Program Manager Agreements are substantially
in the form delivered to Buyer. To Seller’s Knowledge, as of the date of this
Agreement, no Program Producer has indicated in writing to the Insurance
Subsidiaries that such Program Producer will cease doing business with the
Insurance Subsidiaries or materially reduce its business with the Insurance
Subsidiaries as a result of a sale of any of the Insurance Subsidiaries.

SECTION 3.26. Internal Controls. Each of the Acquired Companies maintains a
system of internal accounting controls sufficient to comply in all material
respects with all legal and accounting requirements applicable to their
respective businesses. There are no significant deficiencies in any such
internal accounting controls which would reasonably be expected to adversely
affect in any material respect the ability of the Acquired Companies to record,
process, summarize and report financial data. None of the Acquired Companies or
its Affiliates has received nor does Seller have Knowledge of any material
complaint, allegation, assertion or claim, whether written or oral, regarding
the accounting or auditing practices, procedures, methodologies or methods,
including any material complaint, allegation, assertion or claim that the
Acquired Companies has engaged in questionable accounting or auditing practices.

SECTION 3.27. Accounts. Section 3.27 of the Seller Disclosure Schedule sets
forth all bank and investment accounts maintained by the Acquired Companies and
identifies each individual having signatory authority with respect to each such
account.

SECTION 3.28. Agro National Acquisition. As of the date of this Agreement,
Seller has made no claim for indemnification, and, to the Knowledge of Seller,
neither Agro National, L.L.C. nor Agrosurance Software, L.L.C. has a reasonable
basis to make a claim for indemnification by Seller under the Agro National
Purchase Agreement.

SECTION 3.29. SRA Holder. Other than Stonington, Seller and its Affiliates do
not own any ownership interest in any SRA Holder that writes primary insurance
under the United States federal government’s Multiple Peril Crop Insurance
Program and have no options, warrants, convertible securities or other rights,
agreements, arrangements or commitments to acquire to any ownership interests in
any such SRA Holder that writes primary insurance under

 

39



--------------------------------------------------------------------------------

the United States federal government’s Multiple Peril Crop Insurance Program,
excluding any ownership interest in a SRA Holder, or any options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
to acquire any such ownership interests, owned by Seller or its Affiliates
through investments in unaffiliated entities made in connection with the
investment activities of Seller and its Affiliates.

SECTION 3.30. No Other Representations and Warranties. Seller acknowledges and
agrees that the only representations, warranties, covenants and agreements made
by Buyer are the representations, warranties, covenants, and agreements
expressly made in this Agreement by Buyer, and that Buyer makes no other express
or implied representation or warranty, including no representation or warranty
with respect to any information provided by Buyer or its Affiliates or
representatives to Seller or its Affiliates or representatives. Except for the
representations and warranties of Buyer expressly set forth herein, Seller has
not relied upon any representations or warranties or other information,
including financial projections or forecasts, made or supplied by or on behalf
of Buyer or by any of its Affiliates.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the attached disclosure schedule of Buyer (the “Buyer
Disclosure Schedule”) (it being understood by the parties that the disclosure of
any matter in any section of the Buyer Disclosure Schedule shall be deemed to be
a disclosure for all purposes of this Agreement, including, without limitation,
to qualify, limit or supplement other representations and warranties contained
in this Article IV, so long as the relevance of such matter is for such other
purposes reasonably apparent from the face of the Buyer Disclosure Schedule),
Buyer hereby represents and warrants to Seller as follows:

SECTION 4.1. Organization and Qualification.

(a) Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of Delaware and has all requisite corporate or similar power and
authority to own, lease and operate its assets and to carry on its business as
presently conducted.

(b) Buyer is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the ownership or operation of its
respective assets or the conduct of its respective business requires such
qualification, except for failures to be so qualified or in good standing that
would not, individually or in the aggregate, prevent or materially impair or
delay Buyer’s ability to consummate the purchase of the Shares and the other
transactions contemplated by this Agreement.

SECTION 4.2. Corporate Authorization. Buyer has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been
authorized by all necessary action on the part of Buyer and no other proceeding
(including by its equityholders) on the part of Buyer is necessary

 

40



--------------------------------------------------------------------------------

to authorize this Agreement or to consummate the transactions contemplated
hereby. No vote of Buyer’s equityholders or any of Buyer’s Affiliates is
required to approve this Agreement or for Buyer to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Buyer and constitute a valid, legal and binding agreement of Buyer
(assuming this Agreement has been duly authorized, executed and delivered by
Seller), enforceable against Buyer in accordance with its terms, except (i) to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and (ii) that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding thereof may be brought.

SECTION 4.3. Consents and Approvals. Assuming the truth and accuracy of the
representations and warranties of Seller set forth in Section 3.5, no Consents
of any Governmental Entity are necessary for the execution, delivery or
performance by Buyer of this Agreement or the consummation by Buyer of the
transactions contemplated hereby, except for those the failure of which, if not
made or obtained, would not be reasonably expected to have, individually or in
the aggregate, a material adverse effect on the business, assets or financial
condition of Buyer and its Subsidiaries, taken as a whole.

SECTION 4.4. Non-Contravention. The execution, delivery and performance by Buyer
of this Agreement and the consummation of the transactions contemplated hereby,
do not and will not (a) violate any provision of the certificate of
incorporation or bylaws of Buyer or (b) assuming the receipt of all consents,
approvals, waivers and authorizations and the making of notices and filings set
forth on Section 4.3 of the Buyer Disclosure Schedule or required to be made or
obtained by Seller or any of the Acquired Companies, conflict with, or result in
the breach of, or constitute a default under, or result in the termination,
cancellation, modification or acceleration (whether after the filing of notice
or the lapse of time or both) of any right or obligation of Buyer or any of its
Subsidiaries under, or result in a loss of any benefit to which Buyer is
entitled under, any Contract, and (c) assuming the receipt of all consents,
approvals, waivers and authorizations and the making of notices and filings set
forth on Section 4.3 of the Buyer Disclosure Schedule or required to be made or
obtained by Seller or any of the Acquired Companies, violate or result in a
breach of or constitute a default under any Law to which Buyer or any of its
Subsidiaries is subject, except in the case of clauses (b) and (c) for
violations which would not prevent or materially delay the consummation of the
transactions contemplated hereby.

SECTION 4.5. Binding Effect. This Agreement when executed and delivered by
Seller constitute valid and legally binding obligations of Buyer, as applicable,
enforceable against Buyer in accordance with their terms, subject to bankruptcy,
insolvency, reorganization, moratorium, or other similar Laws affecting or
relating to creditors’ rights generally, and the availability of injunctive
relief and other equitable remedies.

SECTION 4.6. Finders’ Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Buyer who is entitled to any fee or commission from Buyer in connection with
the transactions contemplated by this Agreement, other than any such investment
banker’s, broker’s, or finder’s fees which will be borne exclusively by Buyer.

 

41



--------------------------------------------------------------------------------

 

SECTION 4.7. Litigation and Claims. There is no Proceeding pending or, to the
Knowledge of Buyer, threatened against Buyer that, individually or in the
aggregate, would prevent or materially impair or delay the ability of Buyer to
consummate the transactions contemplated by this Agreement. Buyer is not subject
to any Order that, individually or in the aggregate, would prevent or materially
impair or delay the ability of Buyer to consummate the transactions contemplated
by this Agreement.

SECTION 4.8. Availability of Funds. Buyer will have at the Closing available
(through existing credit arrangements or otherwise) cash funds or borrowing
capacity under an existing credit facility or otherwise sufficient to consummate
the transactions contemplated by this Agreement and to pay all associated fees,
costs and expenses incurred by it in connection with the transactions
contemplated by this Agreement.

SECTION 4.9. No Other Representations and Warranties. Buyer acknowledges and
agrees that the only representations, warranties, covenants and agreements made
by Seller are the representations, warranties, covenants, and agreements
expressly made in this Agreement by Seller, and that Seller makes no other
express or implied representation or warranty, including no representation or
warranty with respect to any information provided by Seller, its Affiliates or
representatives to Buyer, its Affiliates or representatives. Except for the
representations and warranties of Seller expressly set forth herein, Buyer has
not relied upon any representations or warranties or other information,
including financial projections or forecasts, made or supplied by or on behalf
of Seller or by any of its Affiliates.

SECTION 4.10. Investment Representation. Buyer is acquiring the Shares for its
own account with the present intention of holding such securities for investment
purposes and not with a view to, or for sale in connection with, any
distribution of such securities in violation of any federal or state securities
laws. Buyer is an “accredited investor” as defined in Regulation D promulgated
by the Securities and Exchange Commission under the Securities Act of 1933, as
amended (the “Securities Act”). Buyer acknowledges that it is informed as to the
risks of the transactions contemplated hereby and of ownership of the Shares.
Buyer acknowledges that the Shares have not been registered under the Securities
Act or any state or foreign securities laws and that the Shares may not be sold,
transferred, offered for sale, assigned, pledged, hypothecated or otherwise
disposed of unless such transfer, sale, assignment, pledge, hypothecation or
other disposition is pursuant to the terms of an effective registration
statement under the Securities Act and the Shares are registered under any
applicable state or foreign securities laws or sold pursuant to an exemption
from registration under the Securities Act and any applicable state or foreign
securities laws.

SECTION 4.11. Solvency. Upon consummation of the transaction contemplated
hereby, Buyer and the Acquired Companies will not (a) be insolvent or left with
unreasonably small capital, (b) have incurred debts beyond their ability to pay
such debts as they mature, or (c) have liabilities in excess of the reasonable
market value of their assets.

SECTION 4.12. Investigation. Buyer (i) has conducted its own independent review
and analysis of, and, based thereon, has formed an independent judgment
concerning, the business, assets, condition, operations and prospects of the
Acquired Companies, and (ii) to Buyer’s Knowledge, has been furnished with or
given full access to such documents and

 

42



--------------------------------------------------------------------------------

information about the Acquired Companies and their respective businesses and
operations as it and its representatives and advisors have deemed necessary to
enable it to make an informed decision with respect to the execution, delivery
and performance of this Agreement and the transactions contemplated hereby. To
Buyer’s Knowledge, Buyer has received all materials relating to the business of
the Acquired Companies that it has requested and has been afforded the
opportunity to obtain any additional information necessary to evaluate the
transactions contemplated hereby. Seller has answered to Buyer’s satisfaction
all inquiries that Buyer and its representatives and advisors have made
concerning the business of the Acquired Companies or otherwise relating to the
transactions contemplated hereby.

ARTICLE V.

COVENANTS

SECTION 5.1. Access and Information. From the date of this Agreement until the
Closing Date, except as otherwise prohibited by Law or Contract or as would
potentially result in the loss of the attorney-client privilege or trade
secrets, upon reasonable advance notice, Seller shall afford Buyer and its
representatives reasonable access, during regular business hours, to Employees
of the Acquired Companies, and the assets, properties, Books and Records of the
Acquired Companies, provided however that Seller shall use its commercially
reasonable efforts to seek a waiver of any provision of any Contract limiting
access to any or all such information. All information received pursuant to this
Section 5.1 shall be governed by the terms and subject to the restrictions of
the Confidentiality Agreement.

SECTION 5.2. Conduct of Business.

(a) During the period from the date hereof until the Closing Date, except as
otherwise contemplated by this Agreement or as Buyer shall otherwise agree to in
writing (such agreement not to be unreasonably withheld or delayed), Seller
shall cause each of the Acquired Companies, to conduct its respective business
in the Ordinary Course of Business in all material respects and use its
commercially reasonable efforts to preserve its relationships and goodwill with
its customers, creditors, agents, brokers, reinsurers and Employees. During the
period from the date hereof until the Closing Date, except as set forth in
Section 5.2(a) of the Seller Disclosure Schedule, as required by Law or as
otherwise contemplated by this Agreement or as Buyer shall otherwise agree to in
writing, Seller shall cause the Acquired Companies, not to:

(i) authorize, issue, sell, grant, dispose of, pledge or otherwise encumber any
Capital Stock of the Acquired Companies, any other of their voting securities or
any securities convertible into or exchangeable for, or any rights, warrants or
options to acquire, any capital stock of the Acquired Companies, such voting
securities or convertible or exchangeable securities;

(ii) incur, create or assume any material Encumbrance (other than a Permitted
Encumbrance) on any of its assets;

 

43



--------------------------------------------------------------------------------

 

(iii) sell, lease, license, transfer or dispose of any material assets other
than in the Ordinary Course of Business;

(iv) amend any of the Acquired Companies’ respective Organizational Documents in
any material respect;

(v) (A) increase the compensation of any of the Employees or independent
contractors of any of the Acquired Companies, except (1) pursuant to the terms
of Contracts or plans in effect on the date of this Agreement or (2) for
increases in base salary in the Ordinary Course of Business consistent with past
practice for Employees who are not officers, directors or governors, or (B) pay
or agree to pay or increase or agree to increase any pension, retirement
allowance, severance or other employee benefit not already required or provided
for under any existing plan, agreement or arrangement to any Employee or
independent contractor or any of the Acquired Companies, or (C) except as
required by applicable Law, amend in any respect in a manner affecting Employees
any such plan, agreement or arrangement, including any Benefit Plan;

(vi) (A) incur any indebtedness for borrowed money, issue any debt securities,
or assume, guarantee or endorse any such obligations of any other Person in an
aggregate amount exceeding $10,000,000, or (B) make any loans, advances or
capital contributions to, or investments in, any other Person (other than
transactions made in the Ordinary Course of Business in connection with the
Acquired Companies’ investment portfolios) in an aggregate amount in excess of
$1,000,000;

(vii) make capital expenditures in excess of $1,000,000 in the aggregate;

(viii) settle any litigation claims, actions, arbitrations, disputes, audits or
other Proceedings for an amount, in the aggregate, exceeding $1,000,000
(including the cost of the Acquired Companies complying with any other provision
of such settlement), not counting toward such limit Proceedings in respect of
disputes under or arising in connection with Insurance Contracts issued or
assumed by the Insurance Subsidiaries in the Ordinary Course of Business;

(ix) adopt a plan of complete or partial liquidation or authorize or undertake a
dissolution, consolidation, restructuring, recapitalization or other
reorganization;

(x) (A) make or rescind any election relating to Taxes, (B) make any material
change in any method of accounting, keeping of books of account or accounting
practices or in any method of Tax, unless required by GAAP or applicable Law,
(C) enter into any settlement or closing agreement relating to any Tax, or
consent to any extension or waiver of the limitations period applicable to any
Tax claim or assessment except in the Ordinary Course of Business, or (D) fail
to pay its Taxes and file Tax Returns when due; provided that Seller shall be
able to take any action described in clauses (A) through (C) without the consent
of Buyer as long as such action does not relate to or otherwise negatively
affect any taxable period (or portion thereof) after December 31, 2010 and
Seller provides Buyer with written notification of such action with a material
effect at least five (5) days prior to actually taking such action;

 

44



--------------------------------------------------------------------------------

 

(xi) (A) acquire (by merger, consolidation or acquisition of stock or other
equity interest or of assets) any entity or other business organization or
division thereof or (B) acquire any asset other than in the Ordinary Course of
Business or in excess of $3,000,000 in the aggregate, not counting toward such
limit Ordinary Course investment portfolio activities or transactions of the
Acquired Companies;

(xii) enter into, amend in any material respect, or terminate or non-renew any
Material Contract, except in the Ordinary Course of Business;

(xiii) forfeit, abandon, waive or terminate any Permit necessary for it to own,
lease or operate its properties and assets and to carry on its business as
currently conducted;

(xiv) pay any dividend or distribution on any Capital Stock or in respect of any
other equity interest in any of the Acquired Companies except as permitted by
Section 5.15;

(xv) amend or modify any Producer Agreement in any material respect, enter into
a Producer Agreement with a new Program Producer pursuant to which annual
premiums in the first year are reasonably expected to exceed $5,000,000, or
offer any new insurance product not in the Ordinary Course of Business;

(xvi) cause the termination of any Producer Agreement or otherwise take any
affirmative action to end its relationship with any Program Producer, except in
any such instance in the Ordinary Course of Business; or

(xvii) authorize or enter into any Contract providing for any of the foregoing.

(b) During the period from the date hereof until the Closing Date, Seller shall
cause the Acquired Companies to operate, with respect to the establishing and
adjusting of reserves in accordance with the Seller Reserves Methodology and
settlement and payment of claims, consistent with past practice of the Acquired
Companies and with prudent and customary prevailing industry standards.

(c) At all times prior to the Closing, (i) Seller shall cause (A) RenRe Services
to continue to provide the Services (as defined in the respective Services
Agreements) to the Acquired Companies as required pursuant to the Services
Agreements or in accordance with past practices as reflected in the financial
statements delivered to Buyer and (B) its other Affiliates to continue to
provide support and other intercompany services, in each case, in the Ordinary
Course of Business and without adjustment to the costs, allocations or
reimbursement terms of such support and other intercompany services and (ii) the
Acquired Companies shall continue to (A) reimburse RenRe Services for such
Services (including the payment of ordinary course salary payments) and to
fulfill their other obligations under the Services Agreements in accordance with
the terms thereof and in the Ordinary Course of Business, and (B) the Acquired
Companies shall continue to reimburse such other Affiliates for such
intercompany services, or to pay any such allocated costs and expenses, as
applicable, in the Ordinary Course of Business.

 

45



--------------------------------------------------------------------------------

 

(d) At all times prior to the Closing, the parties shall cooperate in all
reasonable respects concerning contacts and communications with A.M. Best
Company and other rating agencies, regarding the ratings of the Insurance
Subsidiaries.

(e) During the period from the date hereof until the Closing Date, Seller shall,
and shall cause the Acquired Companies to, use commercially reasonable efforts
to take such actions as may be reasonably requested by Buyer (at Buyer’s
expense) in writing with respect to the possible renewal, commutation, cut-off,
cancellation or non-renewal, in each case for periods commencing after
December 31, 2010, of any Reinsurance Agreement set forth on Section 3.20 of the
Seller Disclosure Schedule, excluding the Affiliate Reinsurance Agreements.
Buyer shall reimburse Seller for the costs and expenses incurred by Seller and
its Affiliates in connection with any actions taken by Seller or the Acquired
Companies pursuant to this Section 5.2(e).

(f) During the period commencing on the date of this Agreement and ending on the
Closing Date, upon the request of Buyer, each of Seller and Buyer shall discuss
in reasonable good faith whether any transition services provided by Seller or
its Affiliates to Buyer and/or the Acquired Companies are necessary following
Closing. Any such transition services shall be provided by Seller or its
Affiliates to Buyer and/or the Acquired Companies at Buyer’s sole expense,
provided that the cost and expense of such transition services shall be limited
to the actual out-of-pocket expense of Seller or its Affiliates for providing
such services.

SECTION 5.3. Cooperation.

(a) Buyer and Seller shall, and each shall cause its respective Affiliates to,
use their respective reasonable best efforts to cooperate and to fulfill as
promptly as practicable the conditions precedent to the other party’s
obligations hereunder and the mutual conditions hereunder, including securing as
promptly as practicable all consents, approvals, waivers and authorizations
required in connection with the transactions contemplated by this Agreement, and
(ii) take all actions as may be appropriate to obtain such authorizations,
consents, Orders and approvals; provided, however, that nothing in this
Section 5.3 shall obligate Buyer or its Affiliates to divest any of their
business operations or assets or any business operations or assets of the
Acquired Companies. Without limiting the generality of the foregoing, Seller and
Buyer shall make all applicable filings and submissions required by the
Antitrust Laws and all applicable state and federal insurance Laws, and promptly
file any additional information requested as soon as reasonably practicable
after receipt of such request therefore. Buyer shall file with all applicable
Government Entities all filings required to be made under the insurance Laws
governing the insurance business of Buyer and Seller in connection with the
transactions contemplated by this Agreement as promptly as practicable
hereafter, including but not limited to an application with each of the
Insurance Subsidiary’s Domiciliary Insurance Department for approval of the
acquisition of the respective Insurance Subsidiary pursuant to applicable
insurance Laws (the “Forms A”). Buyer will file or cause to be filed the Forms A
within fifteen (15) Business Days after the execution of this Agreement and all
other required pre-acquisition notification statements (Forms E and equivalent
forms) under the insurance holding company Laws of applicable states. Buyer
shall have responsibility for the filing fees associated with its Forms A or
similar change of control applications and its Forms E or

 

46



--------------------------------------------------------------------------------

similar market share notifications, and Buyer and Seller shall have
responsibility for their other respective filing fees associated with any other
required filings. Subject to the proviso to the first sentence of this
Section 5.3(a), neither Buyer nor Seller shall take or cause to be taken any
action that they are aware would have the effect of delaying, impairing or
impeding the receipt of any such required authorizations, consents, Orders or
approvals. Without limiting the foregoing but subject to the proviso to the
first sentence of this Section 5.3(a), Seller and Buyer and their respective
Affiliates shall not enter into any agreement with any Governmental Entity not
to consummate the transactions contemplated hereby, except with the prior
written consent of the other parties.

(b) Subject to applicable Laws relating to the exchange of information, Seller
and Buyer shall promptly cooperate with and furnish, in advance of any filing,
information to the other party and, to the extent practicable, consult with each
other on, all the information relating to Seller and Buyer, as the case may be,
which appear in any filing made with, or written materials submitted to, any
Government Entity or any other third party in connection with the transactions
contemplated by this Agreement. Each of Seller and Buyer shall keep the other
apprised of the status of matters relating to the completion of the transactions
contemplated by this Agreement and shall provide the other party with the
opportunity to participate in any material meeting with any Government Entity in
respect of any filings, investigation or other inquiry in connection with the
transactions contemplated by this Agreement.

(c) Notwithstanding anything to the contrary contained herein, each of Seller
and Buyer shall take or cause to be taken the following actions: (i) the prompt
provision to a Government Entity of non-privileged information, documents or
testimony requested by such Government Entity that are necessary, proper or
advisable to permit consummation of the transactions contemplated by this
Agreement; and (ii) the use of its reasonable best efforts to avoid as promptly
as practicable the entry of any permanent, preliminary or temporary injunction
or other Order, decree, decision, determination or judgment that would delay,
restrain, prevent, enjoin or otherwise prohibit consummation of the transactions
contemplated by this Agreement, including, without limitation, the defense
through litigation on the merits of any claim asserted in any court, agency or
other Proceeding by any Person or entity, including, without limitation, any
Government Entity, seeking to delay, restrain, prevent, enjoin or otherwise
prohibit consummation of the transactions contemplated by this Agreement.

(d) Subject to Section 5.3(a), Buyer and Seller shall, and each shall cause its
respective Affiliates to, promptly use their respective reasonable best efforts
to take, in the event that any permanent, preliminary or temporary injunction,
decision, Order, judgment, determination or decree is entered or issued, or
becomes reasonably foreseeable to be entered or issued, in any Proceeding or
inquiry of any kind that would make consummation of the transactions
contemplated by this Agreement unlawful or that would delay, restrain, prevent,
enjoin or otherwise prohibit consummation of the transactions contemplated by
this Agreement, any and all appropriate steps (including, without limitation,
the appeal thereof, the posting of a bond or the taking of the steps
contemplated by paragraph (c) of this Section 5.3) necessary to resist, vacate,
modify, reverse, suspend, prevent, eliminate or remove such actual, anticipated
or threatened injunction, decision, Order, judgment, determination or decree so
as to permit such consummation on a schedule as close as possible to that which
would have otherwise been reasonably likely to have occurred.

 

47



--------------------------------------------------------------------------------

 

SECTION 5.4. Resignations. Prior to the Closing, Seller will obtain duly signed
resignations, effective upon the Closing Date, of all members of the board of
directors, or similar governing body in the case of Stonington Lloyds, of the
Acquired Companies (except those members of the board of directors of Agro
National) or shall cause the removal of such Persons as directors of the
Acquired Companies effective immediately upon the Closing Date.

SECTION 5.5. Trademarks; Trade Names. Subject to Section 2.2(a), Buyer and its
Affiliates and, after the Closing, the Acquired Companies, shall not use to
identify Buyer, the Acquired Companies or their respective Affiliates or any of
their respective products or services or as part of any mark, trade name or
domain name any trademarks, service marks or trade names containing the words
“Renaissance,” “RenRe” or “Glencoe,” either alone or in combination with other
words, phrases, symbols or devices, or any other trademarks, service marks or
domain names confusingly similar to or embodying any of the foregoing (all of
the foregoing, collectively, the “RenRe Name and RenRe Marks”), except that
Buyer, its Affiliates and the Acquired Companies shall be permitted to:
(i) archive for regulatory or tax purposes materials created prior to the
Closing that bear the RenRe Name and RenRe Marks; (ii) continue to administer
and settle claims under the RenRe Name (to the extent that the RenRe Name is
contained in the original policy) under any insurance ompany policies issued
prior to the Closing for the remainder of the terms of such policies in effect
as of the Closing, but not renewals thereof; (iii) for three (3) months
following the Closing, continue doing business under corporate names including
the RenRe Name and RenRe Marks, provided that the Acquired Companies have
promptly after the Closing made all appropriate filings with Governmental
Entities (including without limitation, filing amendments to the applicable
charters and by-laws and appropriate amendments to policy form filings) to cause
the Acquired Companies to change their names to eliminate the RenRe Name and
RenRe Marks; and (iv) for three (3) months following the Closing continue using
inventories of materials in their possession or control as of the Closing
bearing the RenRe Name and Marks, including without limitation signage,
advertising, promotional materials, websites and other electronic materials,
stationery, business cards and collateral goods.

SECTION 5.6. Further Assurances. Each party hereto, at the reasonable request of
another party hereto, shall execute and deliver, or cause to be delivered, such
further information certificates, instruments and other documents, books and
records, and to take, or cause to be taken, such further actions as may be
reasonably necessary for effecting the consummation of this Agreement and the
transactions contemplated hereby.

SECTION 5.7. Exclusivity. Between the date of this Agreement and the earlier of
(a) the Closing and (b) the termination of the Agreement, Seller shall not, and
shall cause the Acquired Companies and its respective Affiliates, officers,
directors, managers, representatives (in their capacity as such) or agents (in
their capacity as such) not to, (i) solicit, initiate, consider, encourage or
accept any other proposals or offers from any Person (A) relating to any
acquisition or purchase, directly or indirectly, of all or any portion of the
Capital Stock of any of the Acquired Companies or any ownership interest in any
of the Acquired Companies or any substantial assets of the Acquired Companies
(excluding sales of assets in the Ordinary Course

 

48



--------------------------------------------------------------------------------

of Business), (B) initiate or consummate any merger, liquidation, consolidation
or other business combination with Seller or any of the Acquired Companies or
(C) enter into a recapitalization, reorganization or any other extraordinary
business transaction involving or otherwise relating to Seller or any of the
Acquired Companies or (ii) participate in any discussions, conversations,
negotiations and other communications regarding, or furnish to any other Person
any information with respect to, or otherwise cooperate in any way, assist or
participate in, facilitate or encourage any effort or attempt by any other
Person to seek to do any of the foregoing; provided, however, that transactions
with Buyer or its Affiliates and the transactions contemplated by Section 5.17
(Redemption of Lantana Preferred Stock) hereof shall not be violations of this
Section 5.7. Seller shall, and shall cause its Affiliates, officers, directors,
managers, representatives (in their capacity as such) and agents (in their
capacity as such) to immediately cease and cause to be terminated all existing
discussions, conversations, negotiations and other communications with any
Persons conducted heretofore with respect to any of the foregoing. Seller shall
not, and shall cause its Affiliates not to, release any Person from, or waive
any provision of, any confidentiality or standstill agreement to which Seller or
any of its Affiliates is a party entered into in connection with a proposed
acquisition of the Acquired Companies.

SECTION 5.8. Expenses. Except as otherwise set forth in this Agreement, the
parties hereof shall each pay their own expenses, including, but not limited to,
legal, investment advisory, and accounting expenses incident to the negotiation
and execution of this Agreement and the consummation of the transactions
contemplated hereby whether or not such transactions shall be consummated.
Seller shall bear any expenses incident to the execution of this Agreement and
the consummation of the transactions contemplated hereby incurred by the
Acquired Companies prior to the Closing, including, but not limited to the
Excluded Transaction Compensation, and, prior to Closing, Seller or its
Affiliates (excluding each Acquired Company) shall pay, any such expenses.

SECTION 5.9. Contact with Customers and Suppliers.

(a) Subject to Section 5.9(b) and Section 5.9(c) below, during the period from
the date of this Agreement until the earlier of the Closing Date or the
termination of this Agreement in accordance with its terms, Buyer hereby agrees
that it is not authorized to, and shall not (and shall not permit any of its
employees, agents, representatives or Affiliates to), contact any employee,
customer, supplier, distributor or other material business relation of any
Acquired Company regarding any Acquired Company, its business or the
transactions contemplated by this Agreement without the prior consent of Seller,
not be unreasonably withheld; provided, however, that the foregoing shall not
prohibit Buyer from contacting any of its current customers, suppliers,
distributors or other material business relations regarding Buyer’s business
with such customers, suppliers, distributors or other material business
relations, including discussing any Acquired Company or the business of any
Acquired Company for the sole purpose of determining future business plans of
Buyer or its Affiliates with such applicable customer, supplier, distributor or
other material business relation following the Closing.

(b) Prior to the Closing, Seller shall, and shall cause the Acquired Companies,
to, to the extent permitted under applicable Law, transmit on behalf of Buyer
reasonable communications to agents, brokers, managing general agents,
customers, suppliers, licensors,

 

49



--------------------------------------------------------------------------------

and vendors of or to the Acquired Companies, and Employees, in connection with
the transactions contemplated by this Agreement in a form mutually agreed by
Seller and Buyer for purposes of providing business continuity.

(c) Notwithstanding Section 5.9(b) above, until the Closing Date, in all cases
subject to applicable Law, Seller shall, and shall cause the Acquired Companies
to, make reasonably available during normal business hours and upon reasonable
advance notice the employees of Seller or the Acquired Companies reasonably
requested by Buyer, to take commercially reasonable efforts to assist Buyer in
retaining the Acquired Companies’ business including scheduling meetings and
conference calls among Seller, any Acquired Company, Buyer and the customers and
sending communications (the content of which shall be subject to Seller’s prior
review and reasonable approval) to customers, the actual out-of-pocket allocable
costs of which will be borne by Buyer, for the purpose of introducing customers
to Buyer and its Affiliates, encouraging customers to continue their agreements
with the Acquired Companies and otherwise maintain their business relationship
with the Acquired Companies from and after the Closing Date, as reasonably
requested by Buyer.

SECTION 5.10. Intercompany Accounts; Intercompany Agreements. Except as set
forth in Section 5.10 of the Seller Disclosure Schedule, Seller shall cause
(i) all Intercompany Agreements to be settled in full and terminated without any
further obligation or Liability of the Acquired Companies following such
termination; and (ii) all intercompany accounts receivable or payable (whether
or not currently due or payable) between (A) any of the Acquired Companies, on
the one hand, and (B) Seller, or any of the officers or directors of any of
Seller and any of its Affiliates (other than the Acquired Companies), on the
other hand, to be settled in full and all commitments with respect thereto to be
terminated (without any premium or penalty) effective as of or prior to the
Closing Date; provided, however, that the termination or commutation of the
Affiliate Reinsurance Agreements shall be addressed in Section 5.18 hereof.

SECTION 5.11. Non-Competition.

(a) During the three year period following the Closing Date, except as permitted
by this Section 5.11(b) and subject to applicable Law, Seller shall not, and
shall cause RenaissanceRe Holdings Ltd. and each entity controlled by
RenaissanceRe Holdings Ltd. (Seller, RenaissanceRe Holdings Ltd. and such
controlled entities, collectively, the “Restricted Entities”), directly or
indirectly, in the United States engage in any business that competes with the
Restricted Insurance Business of the Acquired Companies as conducted in the
United States on and as of the Closing Date. This Section 5.11 shall cease to be
applicable to any Person at such time as it is no longer controlled by
RenaissanceRe Holdings Ltd.

(b) Notwithstanding the provisions of Section 5.11(a), Seller or any of its
Affiliates may engage in: (i) the RenRe Agricultural Continuing Business
Activities; (ii) the Lloyd’s U.S. Program Business; (iii) the writing of any
insurance covering risks located or resident outside the United States; (iv) any
business engaged in by any Restricted Entity as of the date of this Agreement;
(v) the writing of or the assumption of any excess of loss reinsurance, as
reinsurer, covering any risks whether resident or located within the United
States or outside the United States; (vi) the writing of or the assumption as
reinsurer of quota share insurance (provided that this clause (vi) shall not
authorize Seller or any of its Affiliates

 

50



--------------------------------------------------------------------------------

to (A) assume, as reinsurer, a 100% quota share participation of an SRA Holder’s
primary insurance written as part of the United States federal government’s
Multiple Peril Crop Insurance Program or (B) assume, as reinsurer, a 70% or
greater quota share participation of a monoline SRA Holder’s MPCI business if in
conjunction therewith Seller or any of its Affiliates would exercise operational
and underwriting control over such SRA Holder’s business); (vii) providing
derivative based risk management products, including those intended to address
weather risks, and engaging in hedging and trading activities relating thereto
and providing fee-based consulting services and/or (viii) ownership of debt or
equity securities of any Person set forth on Section 5.11(b) of the Seller
Disclosure Schedule. In addition, notwithstanding the provisions of
Section 5.11(a), minority ownership of securities or debt of any entity shall
not be deemed to be engaging in a competing business by reason of such ownership
so long as no Restricted Entity actively participates in the business of such
entity.

SECTION 5.12. Non-Solicitation. During the three-year period following the
Closing Date, Seller shall not, and shall cause the Restricted Entities not to,
directly or indirectly, solicit for employment any Transferred Employee;
provided, however, that nothing in this Agreement shall prohibit any Restricted
Entity from (i) soliciting for employment or employing any Transferred Employee
who respond to a general solicitation or advertisement that is not specifically
directed only to Transferred Employees (and nothing shall prohibit the making of
such general solicitation or advertisement) or (ii) soliciting, offering
employment to or employing any Transferred Employee following such Transferred
Employee’s termination of employment with an Acquired Company or any Affiliate
thereof after the Closing Date.

SECTION 5.13. Continuation of Indemnification. On and after the Closing Date, to
the extent permitted by applicable Law, the certificate of incorporation,
certificate of formation, bylaws or limited liability company operating
agreement (or similar organizational documents) of each of the Acquired
Companies shall continue to contain provisions no less favorable with respect to
indemnification, advancement of expenses and exculpation of each present and
former director and officer of each of the Acquired Companies (collectively, the
“Indemnified D&O Parties”) than are set forth in the Organizational Documents as
of the date hereof, which provisions shall not be amended, repealed or otherwise
modified for a period of six (6) years after the Closing Date in any manner that
would adversely affect the rights thereunder of any such individual.

SECTION 5.14. Section 338(h)(10) Election. Seller and Buyer agree that no
election under Section 338(h)(10) of the Code or any similar provision of state,
local or foreign law will be made with respect to the Acquired Companies and
that for purposes of all Tax Returns and other applicable filings, Seller and
Buyer will report the transaction contemplated by this Agreement as a purchase
and sale, respectively of the Shares.

SECTION 5.15. Pre-Closing Dividend.

(a) The parties agree that, following the date hereof and prior to the Closing,
(i) subject to clause (b) of this Section 5.15, the Acquired Companies may
declare and pay Permitted Dividends, and (ii) the Acquired Companies shall not
declare or pay any dividends or distributions that are not Permitted Dividends;
provided in the case of clause (i) that any

 

51



--------------------------------------------------------------------------------

such amounts to be distributed by each Insurance Subsidiary have received the
prior approval of each Insurance Subsidiary’s Domiciliary Insurance Department,
to the extent any such approvals are required.

(b) Prior to declaring or paying any dividend or other distribution on or in
respect of the Capital Stock of the Acquired Companies pursuant to clause (b)(i)
of this Section 5.15 (but no later than five (5) Business Days prior to any such
declaration or, if no declaration is made, any such payment), Seller shall
(i) deliver to Buyer notice of its intention to make such a dividend or
distribution and the expected amount and timing thereof and (ii) provide a
certificate of Seller, signed by its chief financial officer, to Buyer
confirming that any dividend or other distribution on or in respect of the
Capital Stock of the Acquired Companies is a Permitted Dividend. Prior to
declaring or making such a distribution pursuant to clause (b)(i) of this
Section 5.15, Seller shall obtain Buyer’s consent with respect to the expected
amount of such distribution, such consent not to be unreasonably withheld or
delayed.

SECTION 5.16. Notification of Certain Developments. Seller shall promptly notify
Buyer of, and furnish Buyer with any information it may reasonably request with
respect to, any condition or the existence of any fact that would cause the
conditions to Seller’s obligations to consummate the transactions contemplated
by this Agreement incapable of being satisfied. Buyer shall promptly notify
Seller of, and furnish Seller with any information it may reasonably request
with respect to, any condition or the existence of any fact that would cause the
conditions to Buyer’s obligations to consummate the transactions contemplated by
this Agreement incapable of being satisfied.

SECTION 5.17. Redemption of Lantana Preferred Stock. Prior to Closing, RenRe
Insurance Holdings, Ltd. shall cause the 23,000,000 shares of non-voting
redeemable preference shares of Lantana (the “Preferred Stock”) currently owned
by it to be redeemed, such that all Capital Stock of the Acquired Companies is
transferred as part of the transaction contemplated by this Agreement.

SECTION 5.18. Commutations.

(a) Prior to Closing, (i) Seller shall, and shall cause the Acquired Companies
to, commute each Affiliate Reinsurance Agreement set forth on Section 5.18(a) of
the Seller Disclosure Schedule (the “Commuted Reinsurance Agreements”) as of
December 31, 2010, (ii) Seller shall, and shall cause the Acquired Companies to,
enter into mutual releases with respect to all past, present and future rights,
duties, obligations, and Liabilities arising under or in connection with each
Commuted Reinsurance Agreement and (iii) Seller or its Affiliates (other than
the Acquired Companies) shall pay the applicable Acquired Companies a
commutation amount (the “Reserves Commutation Amount”) equal to the sum of all
loss, unallocated loss adjustment expense, allocated loss adjustment expense,
incurred but not reported and unearned premium reserves in respect of the
Commuted Reinsurance Agreements, as reflected in the financial statements of
such Affiliates, as applicable, for the year ended December 31, 2010, less any
unpaid premium amounts, ceding commissions, deferred acquisition costs and other
contractual amounts due and payable to such Affiliates, in respect of the
Commuted Reinsurance Agreements, as reflected in the financial statements of

 

52



--------------------------------------------------------------------------------

such Affiliates, as applicable, for the year ended December 31, 2010. The
Reserves Commutation Amount shall be equal to the sum of all reinsurance
recoveries on paid and unpaid losses and prepaid reinsurance premiums in respect
of the Commuted Reinsurance Agreements, as reflected in the financial statements
of the Acquired Companies, as applicable, for the year ended December 31, 2010,
less any unpaid premium amounts, ceding commission, ceded deferred acquisition
costs and other contractual amounts due and payable to such Affiliates, in
respect of the Commuted Reinsurance Agreements, as reflected in the financial
statements of the Acquired Companies, as applicable, for the year ended
December 31, 2010.

(b) As soon as reasonably practicable, Buyer shall instruct Seller in writing as
to the amount of reinsurance to be purchased by the Acquired Companies for
periods commencing after December 31, 2010, and as to the desired providers of
such reinsurance, and Seller shall use commercially reasonable efforts to
fulfill these instructions.

SECTION 5.19. Authority, Bank Accounts, Etc. Resignations, appropriately
executed signature cards and all other documentation needed in preparation for
closing bank and other investment accounts of the Acquired Companies and
deposits maintained by the Acquired Companies with any Government Entity, or
transferring signature authority therefor, will be provided to Buyer by Seller
upon Closing. Seller will cooperate and use commercially reasonable efforts to
assist Buyer in obtaining, subsequent to Closing, any statutory or regulatory
approvals required to enable the Acquired Companies to make the appropriate
closings or transfers, including transfers of signature authorization, and in
providing all notices thereof as may be required by the appropriate Governmental
Entities. From and after the Closing, no agent or officer of Seller shall take
any action with respect to any such accounts or deposits other than as may be
expressly authorized in writing by Buyer.

SECTION 5.20. Insurance Coverages. Seller shall cause all Insurance Policies to
be terminated, as to the Acquired Companies, as of the Closing Date, without
cost to the Acquired Companies and without any continuing obligation on the part
of the Acquired Companies to pay premiums or other amounts under such policies;
provided that Seller shall be permitted to keep in force and effect, and receive
and retain the exclusive benefit of, any insurance policies and recoveries
thereunder providing coverage to or for the benefit of the Acquired Companies
for pre-Closing periods and losses arising from any occurrences, acts, errors or
omissions actually or allegedly taking place prior to the Closing.

SECTION 5.21. Interim Financial Statements. Seller shall, as soon as available
but no later than forty-five (45) days after the end of the relevant quarter,
deliver promptly to Buyer any and all Applicable SAP quarterly financial
statements of the Insurance Subsidiaries prepared for Seller, the respective
Insurance Subsidiary or for any Governmental Entity after the date of this
Agreement and prior to the Closing Date. Seller shall cause the Insurance
Subsidiaries to duly file all necessary statutory financial statements required
to be filed with any Governmental Entity after the date of this Agreement and
prior to the Closing Date. Seller shall, as soon as available, but no later than
ninety (90) days after December 31, 2010, deliver promptly to Buyer the audited
Applicable SAP financial statement for the year ended 2010 for each of the
Insurance Subsidiaries that are required to be filed with any Governmental
Entity, so long as such Applicable SAP financial statement is available prior to
the Closing Date. Seller

 

53



--------------------------------------------------------------------------------

shall, as soon as available but no later than forty-five (45) days after the end
of the relevant quarter, deliver promptly to Buyer quarterly financial
statements of Agro National prepared for Seller or Agro National after the date
of this Agreement and prior to the Closing Date, and as soon as available, but
no later than ninety (90) days after December 31, 2010, deliver promptly to
Buyer an audited financial statement for the year ended 2010 for Agro National,
so long as such financial statement is available prior to the Closing Date.

SECTION 5.22. Documents and Information. After the Closing Date, Buyer shall
cause the Acquired Companies to, until the third (3rd) anniversary of the
Closing Date, retain all Books and Records pertaining to the business of the
Acquired Companies in existence on the Closing Date and make the same available
for inspection and copying by Seller (at Seller’s expense) during normal
business hours of the Acquired Companies, as applicable, upon reasonable request
and upon reasonable notice. No such Books and Records shall be destroyed after
the third (3rd) anniversary of the Closing Date by Buyer or any of its
Affiliates, without first advising Seller in writing and giving Seller a
reasonable opportunity to obtain possession thereof.

SECTION 5.23. No Control of Seller’s Business. Nothing contained in this
Agreement shall give Buyer, directly or indirectly, the right to control or
direct Seller’s or any of the Acquired Companies’ operations prior to the
Closing.

SECTION 5.24. Tax Matters.

(a) Unless required by applicable Law, with respect to any Pre-2011 Tax Period,
Buyer shall not make or change any Tax elections or file (or cause or permit any
Acquired Company to file) any amended Tax Return without Seller’s written
consent, such consent not to be unreasonably withheld or delayed. With respect
to any Pre-2011 Tax Period, at the reasonable request of Seller, Buyer shall, or
shall cause any Acquired Company to, promptly initiate a claim for refund or
amend any Tax Return, provided that such claim or amendment does not have an
adverse effect on Buyer or any of the Acquired Companies and provided further
that Seller pay all costs and expenses related to such claim or amendment.

(b) No Acquired Company will, and Buyer will not permit any Acquired Company to
minimize any Pre-2011 Tax Refund by making any election to carry forward a net
operating loss (regardless of whether Buyer or such Acquired Company otherwise
is legally permitted to take such action). Buyer shall pay to Seller an amount
equal to any Pre-2011 Tax Refund received by Buyer or the Acquired Companies
(less reasonable expenses incurred in obtaining such Tax Refund) after the
Closing Date within fifteen (15) days of such receipt. A Pre-2011 Tax Refund
shall be “received” for purposes of this Agreement (i) on the day of receipt of
any actual refund of Taxes and (ii) on the day of filing of any Tax Return that
applies what would have been a Pre-2011 Tax Refund to the payment of Taxes for a
taxable period (or portion thereof) beginning after the Closing Date.
Notwithstanding the foregoing, “Pre-2011 Tax Refunds” shall not include (i) any
refund of Taxes that relates to a taxable period (or portion thereof) beginning
after December 31, 2010, (ii) any Tax refund resulting from a carry back of any
operating losses, net operating losses, capital losses, Tax credits or similar
items arising in a taxable period (or portion thereof) beginning after
December 31, 2010, or (iii) any Tax refund reflected in the calculation of Book
Value. Buyer shall have no

 

54



--------------------------------------------------------------------------------

right to carry back of any operating losses, net operating losses, capital
losses, Tax credits or similar items arising in a taxable period (or portion
thereof) beginning after December 31, 2010 to a consolidated income tax return
of Seller for any year ending on or prior to December 31, 2010 and if Buyer
fails to elect to carry such tax attributes forward, Seller shall be free to
file an amended return and retain any refund or may, in its sole discretion,
choose to not file an amended return. Seller shall pay to Buyer an amount equal
to any Tax refund received by Seller (or any of its affiliates) with respect to
an Acquired Company to the extent that it is attributable to the Stub Period (a
“Stub Period Refund”) within fifteen (15) days of such receipt. A Stub Period
Refund shall be “received” for purposes of this Agreement (i) on the day of
receipt of any actual refund of Taxes and (ii) on the day of filing of any Tax
Return that applies what would have been a Stub Period Refund to the payment of
Taxes for a taxable period (or portion thereof) other than the Stub Period. To
the extent any Tax refund from one jurisdiction is treated as income to another
jurisdiction, any Tax owed to such other jurisdiction on account of such refund
shall reduce the amount paid by Buyer or Seller, as applicable, under this
Section 5.24(b).

SECTION 5.25. Cancellation of Authority. On or prior to Closing, Seller shall
use its commercially reasonable efforts to cause each of Newstead and Inverness
to make all filings required with its respective Domiciliary Insurance
Departments to terminate its certificate of authority and withdraw from such
domiciliary state and to seek approval from each such Domiciliary Insurance
Department of the termination of such certificates of authority and of
Newstead’s and Inverness’ withdrawal from such state.

ARTICLE VI.

EMPLOYEE MATTERS

SECTION 6.1. Post Closing Benefits.

(a) Section 6.1(a) of the Seller Disclosure Schedule sets forth a list of all
current Employees as of the date of this Agreement (each a “Current Employee”).
On or prior to January 31, 2011, Buyer’s Affiliates NAU Holding Company, LLC or
QBE Americas, Inc. shall provide a list of those Current Employees that NAU
Holding Company, LLC or QBE Americas, Inc. will make offers of employment to on
an at-will basis (unless otherwise specified by contract or in an amendment to
an existing employment agreement) (each a “Listed Employee”), such offers to be
effective upon and subject to the occurrence of the Closing, in a comparable
position and at a salary or hourly wage rate at least equal to the salary or
hourly wage rate provided to such Employee immediately prior to the Closing
Date, coupled with an offer of employee benefits equal to the benefits provided
by Buyer to its similarly situated employees. The offers of employment will be
subject to Buyer’s standard hiring procedures, including completion of any
employment application materials and successful completion of a background check
and the employment offers of Buyer will be withdrawn with respect to any
individuals who fail to complete any such procedures or fail the background
check. Employees who accept Buyer’s offer of employment, and commence employment
with Buyer on or following the Closing are referred to as the “Transferred
Employees.”

 

55



--------------------------------------------------------------------------------

 

(b) During the period of time between the signing of this Agreement and
January 31, 2011, none of Seller or its Affiliates shall (i) terminate any
Current Employee (other than for cause), or (ii) intentionally interfere with
Buyer’s hiring of any Current Employee or otherwise intentionally discourage any
Current Employee from accepting Buyer’s offer of employment hereunder, without
the express written consent of Buyer; provided that the foregoing shall in no
way prohibit Seller or its Affiliates from terminating any of their respective
employees (including any Current Employee, so long as such termination is for
cause) or from taking such other remedial actions as are deemed reasonably
necessary by Seller or its Affiliates, in each case in their sole discretion.

(c) During the period of time between January 31, 2011 until Closing, none of
Seller or its Affiliates shall (i) terminate any Listed Employee (other than for
cause), or (ii) intentionally interfere with Buyer’s hiring of any Listed
Employee or otherwise intentionally discourage any Listed Employee from
accepting Buyer’s offer of employment hereunder, without the express written
consent of Buyer; provided that the foregoing shall in no way prohibit Seller or
its Affiliates from terminating any of their respective employees (including any
Listed Employee, so long as such termination is for cause) or from taking such
other remedial actions as are deemed reasonably necessary by Seller or its
Affiliates, in each case in their sole discretion.

(d) Buyer agrees that, from and after the Closing Date, Buyer shall and shall
cause each of its Affiliates to grant all the Transferred Employees credit for
any service with such Acquired Company or any Affiliate of an Acquired Company
prior to the Closing Date earned or otherwise recognized by an Acquired Company
or any Affiliate of an Acquired Company prior to the Closing Date for purposes
of vacation accrual and severance benefit determinations under any benefit or
compensation plan, program, agreement, or arrangement that may be established or
maintained by Buyer or its Affiliates on or after the Closing Date
(collectively, the “Buyer Plans”), except as would result in duplication of
benefits.

SECTION 6.2. Benefit Plan Liability.

(a) Except with respect to the Benefit Plans disclosed on Section 6.2(a) of the
Seller Disclosure Schedule (the “Retained Benefit Plans”), the Transferred
Employees shall cease to be covered by the Benefit Plans effective as of the
Closing, and Buyer shall not assume the continued operation of any Benefit Plans
including but not limited to any qualified or non-qualified employee benefit
plan or program of Seller as part of this transaction, and all such plans (other
than the Retained Benefit Plans) and related Liabilities shall be retained by
Seller. Effective as of the Closing, Seller and its Affiliates (other than the
Acquired Companies), as applicable, shall cease to be parties to, and shall be
relieved of any continuing obligations under, any Retained Benefit Plans, and
Buyer or its Affiliates assume such continuing obligations thereunder and
continued operation thereof in accordance with their terms.

(b) Seller shall retain responsibility for and continue to pay all medical, life
insurance, disability, and other welfare plan expenses and benefits for each
Transferred Employee with respect to claims incurred by such Transferred
Employee or his covered dependents prior to the Closing Date (assuming that all
procedural requirements are satisfied

 

56



--------------------------------------------------------------------------------

and claims applications properly and timely completed and submitted). Expenses
and benefits with respect to claims incurred by Transferred Employees or their
covered dependents on or after the Closing Date shall be the responsibility of
Buyer (assuming that all procedural requirements are satisfied and claims
applications properly and timely completed and submitted). For purposes of this
paragraph, a claim is deemed incurred by a Transferred Employee (i) in the case
of medical or dental benefits, when the services that are the subject of the
claim are performed; (ii) in the case of life insurance, when the death occurs;
(iii) in the case of long-term disability benefits, when the disability begins;
(iv) in the case of workers compensation benefits, when the event giving rise to
the benefits occurs; and (v) otherwise, at the time the services that are
subject of the claim are performed.

SECTION 6.3. Continuation of Coverage. Buyer agrees that Buyer shall be solely
responsible for satisfying the continuation coverage requirements of
Section 4980B of the Code for all Transferred Employees who are “M&A qualified
beneficiaries” as such term is defined in Treasury Regulation
Section 54.4980B-9.

SECTION 6.4. Qualified Plans. Buyer shall permit Transferred Employees to make
contributions of “eligible rollover distributions” (as such term is defined
under Section 402 of the Code) to any Buyer defined contribution plans
(excluding any promissory notes evidencing all outstanding loans) on the same
basis that Buyer permits other new employees to make contributions of eligible
rollover distributions. The contributions of eligible rollover distributions by
Transferred Employees to Buyer’s defined contribution plans must be initiated by
the Transferred Employee and will not be automatic.

SECTION 6.5. Employee Liabilities.

(a) Seller agrees that Seller shall retain and be solely liable for all Losses
and/or liabilities associated with any workers’ compensation or disability
claim, action, suit or proceeding, whether asserted or unasserted, known or
unknown, against the Acquired Companies concerning an illness or injury
occurring or accruing prior to the Closing Date.

(b) Seller agrees that Seller shall retain and be solely liable for all Losses
and/or liabilities associated with any employment practice, wage and hour or
benefit related claim, action, suit or proceeding, whether asserted or
unasserted, known or unknown, against the Acquired Companies concerning
employment practice, wage and hour or benefit claim occurring or accruing prior
to the Closing Date.

(c) Buyer agrees that following the Closing Date it shall not take any action
that would trigger liability for Seller or its Affiliates under the Worker
Adjustment and Retraining Notification Act of 1988 (the “WARN Act”) or any
similar state or local Law. Buyer will assume and retain all liability for any
failure of Buyer to comply with any of the requirements of the WARN Act or
similar state or local Law, including applicable notice requirements related to
any “plant closing” or “mass layoff” (each as defined under the WARN Act), with
respect to any Transferred Employee. Seller will retain all liability for any
failure of Seller or its Affiliates to comply with any of the requirements of
the WARN Act or similar state or local law, including applicable notice
requirements related to any “plant closing” or “mass layoff” (each as defined
under the WARN Act), with respect to any Employee who is not or does not become
an Transferred Employee.

 

57



--------------------------------------------------------------------------------

 

SECTION 6.6. Cooperation. Seller shall, and shall cause its Affiliates to,
reasonably cooperate with Buyer with respect to: (i) making the Current
Employees available to complete Buyer’s hiring process described in
Section 6.1(a) prior to the Closing Date; (ii) providing Buyer with all
necessary information, including employment, benefits and payroll-related data,
in a format and frequency determined by Buyer, regarding all Transferred
Employees in order to effect a smooth transition to Buyer’s employment,
benefits, payroll and other systems and processes; and (iii) communications to
Transferred Employees with respect to any transition-related matters, including
but not limited to Buyer’s hiring process and employee benefits; such reasonable
cooperation to continue for up to twelve (12) months after the Closing Date.

SECTION 6.7. Limitations; No Third-Party Beneficiary Rights.

(a) Nothing contained in this Article VI, express or implied, is intended to
confer upon any Transferred Employee any right to continued employment for any
period or continued receipt of any specific employee benefit, or shall
constitute an amendment to or any other modification of any Benefit Plan.

(b) This Article VI shall be binding upon and inure solely to the benefit of
each of the parties to this Agreement, and nothing in this Article VI, express
or implied, is intended to confer upon any other Person any rights or remedies
of any nature whatsoever under or by reason of this Article VI.

SECTION 6.8. Severance Obligation.

(a) On or prior to the Closing Date, Seller or its Affiliates (other than the
Acquired Companies) shall have paid to the applicable Employees, or shall have
entered into agreements with the applicable Employees committing to pay, the
following amounts:

(i) amounts arising out of the transactional and other arrangements described on
Section 6.8(a)(i) of the Seller Disclosure Schedule (the “Included Transaction
Compensation”); and

(ii) amounts arising out of the transactional and other arrangements described
on Section 6.8(a)(ii) of the Seller Disclosure Schedule (the “Excluded
Transaction Compensation”).

(b) No later than ten (10) days prior to the Closing Date) Seller shall provide
Buyer with a statement setting forth the actual amount of the Included
Transaction Compensation that Seller and its Affiliates (other than the Acquired
Companies) have then paid or committed to pay, together with any supporting
documentation reasonably requested by Buyer.

(c) On the Closing Date, if Seller and its Affiliates (other than the Acquired
Companies) have then paid or committed to pay Included Transaction Compensation
(i) in

 

58



--------------------------------------------------------------------------------

excess of $10,000,000, Buyer shall pay to Seller at the Closing an amount equal
to such excess or (ii) less than $10,000,000, Seller shall pay to Buyer at
Closing an amount equal to such deficiency (which amount may be set-off by Buyer
against the Purchase Price).

(d) Notwithstanding any other provision of this Agreement, Seller shall be
entitled to the tax benefit, if any, derived from the payment of Included
Transaction Compensation and Excluded Transaction Compensation, to the extent
actually paid by Seller (in accordance with this Section 6.8) without any
reimbursement from any of the Acquired Companies, Buyer and/or any of their
Affiliates, except for any tax benefits arising from tax attributes that are
taken into account in the determination of Book Value, (the “Seller Tax
Benefits”). Any amounts payable by Buyer with respect to the Stub Period under
Section 9.2(c) shall be determined without taking into account any Seller Tax
Benefits. Buyer shall pay over to Seller an amount equal to the Seller Tax
Benefits actually received in the year 2011 after receipt of such Seller Tax
Benefits. In computing the amount of any such Seller Tax benefit, Buyer, the
Acquired Companies and their Affiliates shall be deemed to recognize all other
items of income, gain, loss, deduction or credit before recognizing any item
arising from the Seller Tax Benefits. For purposes of this Section 6.8(d),
“received in the year 2011” means a reduction in the amount of Buyer and the
Acquired Companies’ Tax liability for 2011 or an increase in the amount of a Tax
refund attributable to 2011. For purposes of this Section 6.8(d), “receipt of”
means (i) in the case of a Tax payment (including estimated tax payments), when
such payment is first due and (ii) in the case of a Tax refund, when Buyer or
the Acquired Companies is first entitled to such refund.

(e) Notwithstanding any other provision in Section 6.8, Seller, Buyer and each
of the Acquired Companies, as the case may be, shall be entitled to deduct and
withhold from any payment payable pursuant to Section 6.8 such amounts as it is
required to deduct and withhold with respect to the making of such payment under
any provision of any Tax Law. If Buyer, Seller or any of the Acquired Companies,
as the case may be, so withhold amounts, such amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
Buyer, Seller or any of the Acquired Companies, as the case may be, made such
deduction and withholding.

ARTICLE VII.

CONDITIONS TO CLOSING

SECTION 7.1. Conditions to the Obligations of Each Party. The respective
obligations of each party to consummate the transactions contemplated by this
Agreement are subject to the satisfaction (or written waiver, to the extent
permitted by applicable Law by the agreement of all of the parties hereto) on or
prior to the Closing of each of the following conditions:

(a) Regulatory Approvals. (i) each Insurance Subsidiary’s Domiciliary Insurance
Department shall have approved the acquisition of control of the respective
Insurance Subsidiary contemplated by this Agreement, and (ii) Seller and Buyer
shall have made all filings required to be made prior to the Closing Date with,
and all consents, approvals, permits and authorizations required to be obtained
prior thereto from, each of the Insurance Subsidiary’s Domiciliary Insurance
Department in connection with the consummation of the transactions contemplated
hereby have been obtained.

 

59



--------------------------------------------------------------------------------

 

(b) No Prohibition. No Order, stay, decree, judgment or injunction shall have
been entered, issued or enforced by any court of competent jurisdiction which
prohibits consummation of the transactions contemplated by this Agreement and
there shall not be any Proceeding pending in any court of competent jurisdiction
by any Person who is not a party to the Agreement or an Affiliate thereof for
the purpose of obtaining any such Order, stay, decree, judgment or injunction.
There shall not be any action taken by any Government Entity, or any statute,
rule, regulation or Order enacted, entered, enforced or deemed applicable to the
transactions contemplated by this Agreement, which makes the consummation of
such transactions illegal.

SECTION 7.2. Conditions to the Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are further subject
to the satisfaction (or written waiver, to the extent permitted by applicable
Law, by Buyer in its sole discretion) prior to the Closing of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of Seller
set forth in this Agreement (without giving effect to any materiality
qualifications) shall be true and correct as of the date hereof and shall be
true and correct as of the Closing Date (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be deemed made only as of such
date), except where the failure to be so true and correct has not had, and would
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Covenants. Each of the covenants and agreements of Seller required to be
performed by it under this Agreement on or prior to the Closing shall have been
duly performed or complied with in all material respects.

(c) No Material Adverse Effect. Since the date of this Agreement, there have not
occurred any effects, conditions or changes that have had, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(d) Certificate. Buyer shall have received at the Closing a certificate signed
on behalf of Seller by an executive officer to the effect that such executive
officer has read this Section 7.2 and the conditions set forth in
Section 7.2(a), Section 7.2(b) and Section 7.2(c) have been satisfied.

SECTION 7.3. Conditions to the Obligations of Seller. The obligation of Seller
to consummate the transactions contemplated by this Agreement are further
subject to the satisfaction (or written waiver, to the extent permitted by
applicable Law, by Seller in its sole discretion) prior to the Closing of each
of the following conditions:

(a) Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement (without giving effect to any materiality
qualifications) shall be true and correct as of the date hereof and shall be
true and correct as of the Closing Date (except to the extent that any such
representation and warranty expressly speaks as of an

 

60



--------------------------------------------------------------------------------

earlier date, in which case such representation and warranty shall be deemed
made only as of such date), except where the failure to be so true and correct
did not, and would not reasonably be expected to, individually or in the
aggregate, prevent or materially delay the consummation of the transactions
contemplated by this Agreement or to have a material adverse effect on the
ability of Buyer to consummate the transactions contemplated by this Agreement.

(b) Covenants. Each of the covenants and agreements of Buyer to be performed or
complied with on or prior to the Closing shall have been duly performed in all
material respects.

(c) Certificate. Seller shall have received at the Closing a certificate signed
on behalf of Buyer by a duly authorized officer of Buyer to the effect that such
officer has read this Section 7.3 and the conditions set forth in Section 7.3(a)
and Section 7.3(b) have been satisfied.

SECTION 7.4. Frustration of Closing Conditions. No party to this Agreement may
rely on the failure of any condition set forth in this Article VII to be
satisfied if such failure was caused by such party’s failure to use reasonable
best efforts to cause the Closing to occur, as required by Section 5.3.

ARTICLE VIII.

TERMINATION

SECTION 8.1. Termination. This Agreement may be terminated at any time prior to
the Closing only as follows:

(a) by written agreement of Buyer and Seller;

(b) by either Buyer or Seller, by giving written notice of such termination to
the other party, if the Closing shall not have occurred on or prior to July 18,
2011, provided that if on such date any of the conditions set forth in
Section 7.1(a) shall not have been satisfied, the termination date shall be
extended to December 31, 2011 (the “Termination Date”), provided, that neither
Buyer nor Seller may terminate this Agreement pursuant to this Section 8.1(b) if
its breach of Section 5.3 or any other provision of this Agreement was a
proximate cause of the failure to effect the Closing on or prior to the
Termination Date;

(c) by Buyer, if there has been a breach in any material respect of any
representation, warranty, covenant or agreement made by Seller in this Agreement
that would give rise to the failure of any of the conditions to Closing set
forth in Section 7.2, and such breach or condition is not cured or waived (by
Buyer) within twenty (20) Business Days of notice thereof by Buyer;

(d) by Seller, if there has been a breach in any material respect of any
representation, warranty, covenant or agreement made by Buyer in this Agreement
that would give rise to the failure of any of the conditions to Closing set
forth in Section 7.3, and such breach or condition is not cured or waived (by
Seller) within twenty (20) Business Days of notice thereof by Seller; or

 

61



--------------------------------------------------------------------------------

 

(e) by Buyer or Seller, if any Governmental Entity shall have issued an Order,
decree or ruling or taken any other action permanently enjoining, restraining or
otherwise prohibiting the transactions contemplated by this Agreement and such
Order, decree or ruling or other action shall have become final and
nonappealable; provided that, subject to Section 5.3(a), the party seeking to
terminate this Agreement pursuant to this Section 8.1(e) shall have used its
reasonable best efforts to remove such Order, decree, ruling, judgment or
injunction and shall have complied with all of the other terms of this
Agreement.

SECTION 8.2. Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 8.1, this Agreement shall thereafter become
void and have no effect, and no party or such party’s Affiliates or any of their
respective officers, directors or employees shall have any liability or
obligation arising out of this Agreement or the transactions contemplated hereby
to any other party hereto or such other party’s Affiliates or any of their
respective officers, directors or employees, except for the obligations of the
parties to this Agreement contained in the last sentence of Section 5.1 (Access
and Information), Section 5.8 (Expenses), this Section 8.2, Article X
(Miscellaneous), and any related definition provisions of Article I, each of
which provisions shall survive termination and remain valid and binding
obligations of the parties hereto, and except that nothing contained in this
Agreement will relieve any party from Liability for fraud or willful breach of
this Agreement prior to such termination.

ARTICLE IX.

INDEMNIFICATION

SECTION 9.1. Indemnification.

(a) Indemnification by Seller.

(i) After the Closing Date and ending, as the case may be, upon the expiration
of the periods specified in Section 10.2 (Survival), Seller shall, subject to
the limitations set forth in this Article IX, following the Closing Date,
indemnify, defend and hold harmless Buyer and its Affiliates (including the
Acquired Companies) and their respective officers, directors and agents (any
such Person shall be referred to herein together as the “Buyer Indemnitees”)
from and against any costs or expenses (including reasonable attorneys’,
accountants’ and other professional fees), judgments, fines, penalties, losses,
costs, claims, damages, Liabilities or amounts paid in settlement incurred in
connection with any claim, whether civil, criminal, administrative or
investigative (collectively, “Losses”) arising out of or resulting from: (A) the
breach by Seller of any representation or warranty contained in Article III of
this Agreement (it being understood that for purposes of this
Section 9.1(a)(i)(A) such representations and warranties, other than those
contained in Section 3.8 or 3.18(a) hereof shall be interpreted without giving
effect to any express limitations or qualifications as to materiality or
Material Adverse Effect set forth therein); (B) the breach by Seller of any
covenant or agreement of Seller contained in this Agreement (other than
Section 9.2); (C) the matter described in Section 9.1(a)(i)(C) of the Seller
Disclosure Schedule (excluding all Losses, other than the Losses expressly set
forth in Section 9.1(a)(i)(C) of the Seller Disclosure Schedule); and (D) the
matter described in Section 9.1(a)(i)(D) of the Seller Disclosure Schedule.

 

62



--------------------------------------------------------------------------------

 

(ii) Any Buyer Indemnitee wishing to claim indemnification under paragraph
(a)(i) of this Section 9.1 or under Section 9.2, shall promptly upon learning of
any claim, action, suit, Proceeding or investigation (“Indemnification Claim”),
notify Seller in writing of such Indemnification Claim stating in reasonable
detail the nature and basis of the Indemnification Claim (to the extent known by
the Buyer Indemnitee) and a good faith estimate of the amount of such
Indemnification Claim (to the extent reasonably estimable); provided that the
failure to so notify Seller shall not relieve Seller of any liability it may
have to such Buyer Indemnitee except to the extent such failure materially
prejudices Seller. In the event of any third party Indemnification Claim
(whether arising before or after the Closing Date): (i) the applicable Buyer
Indemnitee shall deliver to Seller promptly following the Buyer Indemnitee’s
receipt thereof, copies of all notices and documents (including court papers)
relating to any such third party Indemnification Claim; (ii) Seller shall have
the right to assume the defense thereof, with counsel reasonably satisfactory to
Buyer, except that if Seller assumes control over the matter, the Buyer
Indemnitees shall have the right to participate in (but not control) the defense
of such Indemnification Claim with separate counsel, if it desires, at its own
expense; (iii) the Buyer Indemnitees and Seller will cooperate in the defense of
any such matter; (iv) (A) if Seller does not assume control over the matter, the
Buyer Indemnitees shall not consent to the entry of any judgment or settlement
without the prior written consent of Seller and (B) if Seller assumes control
over the matter, Seller shall not consent to the entry of any judgment or
settlement without the prior written consent of Buyer (which shall not be
unreasonably withheld or delayed) provided that Buyer may withhold its consent
in its sole discretion if the judgment or settlement includes the imposition of
any criminal liability or any regulatory or equitable remedy upon any Buyer
Indemnitee or would lead to any Liability or create any financial obligation on
the part of Buyer Indemnitee for which Buyer Indemnitee is not entitled to
indemnification hereunder; and (v) Seller shall not have any obligation under
this paragraph to any Buyer Indemnitees if and when a court of competent
jurisdiction shall ultimately determine, and such determination shall have
become final, that the indemnification of such Buyer Indemnitee in the manner
contemplated hereby is prohibited by applicable Law. Notwithstanding anything to
the contrary herein, (i) Seller shall retain control over the matters described
on Section 9.1(a)(i)(C) of the Seller Disclosure Schedule until final resolution
thereof, including through participation in any meetings or conference calls
with third parties in connection with any governmental review process, and
(ii) Buyer shall promptly notify Seller, and Seller shall promptly notify Buyer,
of any notifications, correspondence or other communications received in
connection with or arising out of such matters, and shall provide prior notice
of any scheduled meetings or conference calls with third parties in connection
therewith.

(b) Indemnification by Buyer.

(i) After the Closing Date and ending, as the case may be, upon the expiration
of the periods specified in Section 10.2 (Survival), Buyer shall, subject to the
limitations set forth in this Article IX, following the Closing Date, indemnify,
defend and hold harmless Seller and its Affiliates, and their respective
officers, directors and agents (any such Person shall be referred to herein
together as the “Seller Indemnitees”) from and against any Losses arising out of
or resulting from the breach by Buyer of: (A) any representation or warranty
contained in Article IV of this Agreement (it being understood that for purposes
of this Section 9.1(b)(i)(A) such representations and warranties shall be
interpreted without giving effect to any express limitations or qualifications
as to materiality or Material Adverse Effect set forth therein); or (B) any
covenant or agreement of Buyer contained in this Agreement (other than
Section 9.2).

 

63



--------------------------------------------------------------------------------

 

(ii) Any Seller Indemnitee wishing to claim indemnification under paragraph
(b)(i) of this Section 9.1, shall promptly upon learning of any Indemnification
Claim, notify Buyer in writing of such Indemnification Claim stating in
reasonable detail the nature and basis of the Indemnification Claim (to the
extent known by the Seller Indemnitee) and a good faith estimate of the amount
of such Indemnification Claim (to the extent reasonably estimable); provided
that the failure to so notify Buyer shall not relieve Buyer of any liability it
may have to such Seller Indemnitee except to the extent such failure materially
prejudices Buyer. In the event of any third party Indemnification Claim (whether
arising before or after the Closing Date): (i) the applicable Seller Indemnitee
shall deliver to Buyer promptly following the Seller Indemnitee’s receipt
thereof, copies of all notices and documents (including court papers) relating
to any such third party Indemnification Claim; (ii) Seller shall have the right
to assume the defense thereof, with counsel reasonably satisfactory to Buyer,
except that if Buyer assumes control over the matter, the Seller Indemnitees
shall have the right to participate in (but not control) the defense of such
Indemnification Claim with separate counsel, if it desires, at its own expense;
(iii) the Seller Indemnitees and Buyer will cooperate in the defense of any such
matter; (iv) (A) if Buyer does not assume control over the matter, the Seller
Indemnitees shall not consent to the entry of any judgment or settlement without
the prior written consent of Buyer and (B) if assumes control over the matter,
Buyer shall not consent to the entry of any judgment or settlement without the
prior written consent of Seller (which shall not be unreasonably withheld or
delayed) provided that Seller may withhold its consent in its sole discretion if
the judgment or settlement includes the imposition of any criminal or any
regulatory or equitable remedy upon any Seller Indemnitee or would lead to any
Liability or create any financial obligation on the part of Seller Indemnitee
for which Seller Indemnitee is not entitled to indemnification hereunder; and
(v) Buyer shall not have any obligation under this paragraph to any Seller
Indemnitees if and when a court of competent jurisdiction shall ultimately
determine, and such determination shall have become final, that the
indemnification of such Seller Indemnitee in the manner contemplated hereby is
prohibited by applicable Law.

SECTION 9.2. Indemnification for Taxes.

(a) For the period from and after the Closing Date and ending 60 days after
expiration of the applicable statute of limitations (including any extensions
thereto), Seller agrees to indemnify, defend and hold harmless the Buyer
Indemnitees from and against any Losses attributable to (i) Taxes of the
Acquired Companies for all Pre-2011 Tax Periods, (ii) Taxes for which any of the
Acquired Companies is liable pursuant to Treasury Regulation Section 1.1502-6 or
any similar provision of state, local or foreign Law by virtue of having been a
member of any affiliated, consolidated, combined, or unitary group prior to the
Closing Date, (iii) breach of any covenants relating to Taxes made by Seller in
Section 5.2(a)(x), Section 5.14, Section 5.24 and/or this Section 9.2, (iv) 50%
of any Transfer Taxes and (v) breach of any representation or warranty set forth
in Section 3.10 (it being understood that for purposes of this Section 9.2(a)(v)
such representations and warranties shall be interpreted without giving effect
to any express limitations or qualifications as to materiality set forth
therein) except to the extent such breach or warranty relates to the existence
of net operating losses, tax basis of any tangible or intangible asset of an
Acquired Company, or any other deferred tax asset with respect to an Acquired
Company that is not included in Book Value.

 

64



--------------------------------------------------------------------------------

 

(b) For the period from and after the Closing Date and ending 60 days after
expiration of the applicable statute of limitations, Buyer agrees to indemnify,
defend and hold harmless the Seller Indemnitees from and against any Losses
attributable to (i) breach of any covenants relating to Taxes made by Buyer in
Section 5.14, Section 5.24 and/or this Section 9.2 and (ii) 50% of any Transfer
Taxes.

(c) Buyer shall be liable for any Ordinary Taxes (as defined in Section 9.2(d))
of the Acquired Companies that are attributable to (i) any taxable period
beginning on January 1, 2011 and ending on the Closing Date or (ii) the portion
of any Closing Date Straddle Period or December 31 Straddle Period beginning on
January 1, 2011 and ending on the Closing Date (the “Stub Period”) and, where
Seller (or an affiliate of Seller) as a matter of law is required to pay such
Ordinary Taxes with respect to such Stub Period in its return , Buyer shall
reimburse Seller for such Ordinary Taxes within fifteen (15) days of receipt of
a notice setting forth the computation of the amount of such Ordinary Taxes.
Seller shall be liable for any Extraordinary Taxes (as defined in
Section 9.2(d)) for the Stub Period and, where Buyer, any of the Acquired
Companies (or an Affiliate of Buyer or any Acquired Company) as a matter of law
is required to pay such Extraordinary Taxes with respect to such Stub Period in
its return, Seller shall reimburse such party for such Extraordinary Taxes
within fifteen (15) days of receipt of a notice setting forth the computation of
the amount of such Extraordinary Taxes. Any dispute regarding the calculation of
Ordinary Taxes and/or Extraordinary Taxes for the Stub Period shall be resolved
as follows. Buyer and Seller shall cooperate in good faith to resolve such
disputed items within fifteen (15) days after written notification of such
disagreement by Buyer to Seller or Seller to Buyer. If Buyer and Seller cannot
resolve their disagreement within fifteen (15) days after written notification
of such disagreement, Buyer and Seller shall submit the necessary information to
the Independent Accounting Firm to resolve the dispute regarding the amount of
Ordinary Taxes and/or Extraordinary Taxes for the Stub Period. The determination
of the Independent Accounting Firm shall be final and made no later fifteen
(15) days prior to the date when any Tax Return relating to the Ordinary Taxes
and/or Extraordinary Taxes is due. The parties shall be bound by the
determination of the Independent Accounting Firm. For any December 31 Straddle
Period or any Closing Date Straddle Period, for purposes of determining the
Taxes attributable to a specified portion (“Specified Portion”) of such
December 31 Straddle Period or Closing Date Straddle Period, Taxes shall be
allocated as follows:

(i) in the case of Taxes based on or measured by income or receipts, deemed
equal to the amount that would be payable based on an interim closing of the
books as of the beginning and end of or the Specified Portion;

(ii) in the case of Taxes that are based upon gross premiums, deemed equal to
the amount that would be payable with respect to the premiums written as of the
close of business on the last day of the Specified Portion;

(iii) in the case of Taxes imposed on a periodic basis with respect to the
assets of Seller or the Acquired Companies, or otherwise measured by the level
of any item,

 

65



--------------------------------------------------------------------------------

deemed to be the amount of such Taxes for the entire period (or, in the case of
such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding period), multiplied by a fraction the numerator of which
is the number of calendar days in the Specified Portion and the denominator of
which is the number of calendar days in the entire period; and

(iv) In the case of any credits attributable to the Specified Portion, the
portion of any such credit that is allocable to the Specified Portion shall be
determined in the same manner as would be applicable to the Taxes to which such
credits relate.

(d) “Ordinary Taxes” means any Taxes incurred in the Ordinary Course of
Business. Ordinary Taxes shall not include any Taxes arising from a breach of
the representations or warranties set forth in Section 3.10 or for which Seller
is required to provide indemnification under Section 9.2 or a breach of the
covenants set forth in Section 5.2(a)(x), Section 5.14, Section 5.24 and/or this
Section 9.2. Ordinary Taxes of the Acquired Companies shall be calculated
without taking into account any items of income, deduction, gain, loss, or
credits of Seller or any other person (other than the Acquired Companies). For
avoidance of doubt, the parties agree that any items of deduction or credit of
the Acquired Companies other than items described in Section 6.8(d) (including,
without limitation, any net operating loss) shall be taken into account in
calculating Ordinary Taxes. “Extraordinary Taxes” means any Taxes other than
(i) Ordinary Taxes or (ii) Transfer Taxes for which the Buyer is liable pursuant
to Section 9.2(i).

(e) Where Seller is required as a matter of law to prepare a Tax Return relating
to a Stub Period, Seller shall prepare such return in accordance with past
practices and provide a substantially final draft of such return to Buyer for
its review and comment at least forty-five (45) days prior to filing such
return; provided, however, that where the return in question includes income of
persons other than the Acquired Companies (as in a consolidated federal income
tax return), only the portion of such return relating to the Acquired Companies
(prepared on a pro forma basis) shall be subject to Buyer review and comment. If
Buyer does not provide Seller with a written description of the items in the Tax
Returns that it intends to dispute within fifteen (15) days following the
delivery to it of such documents, it shall be deemed to have accepted and agreed
to such documents in the form provided. Buyer and Seller agree to consult with
each other and to resolve in good faith any timely-raised issue arising as a
result of the review of such Tax Returns to permit the filing of such Tax
Returns as promptly as possible. In the event the parties are unable to resolve
any dispute within ten (10) days following the delivery of written notice by
Buyer of such dispute, such dispute shall be submitted to the Independent
Accountant to resolve any issue in dispute at least five business days before
the due date of such Tax Return, in order that such Tax Return may be timely
filed. The Independent Accountant shall make a determination with respect to any
disputed issue. Seller and Buyer shall each bear one-half of the Independent
Accountant’s fees and expenses, and the determination of the Independent
Accountant shall be binding on all parties.

(f) Buyer and the Acquired Companies, on the one hand, and Seller, on the other
hand shall cooperate fully, as and to the extent reasonably requested by the
other party, in connection with the filing of Tax Returns with respect to Seller
and the Acquired Companies and any audit, litigation or other Proceeding with
respect to Taxes. Such

 

66



--------------------------------------------------------------------------------

cooperation shall include the retention and (upon the other party’s request) the
provision of records and information that are reasonably relevant to any such
audit, litigation or other Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Seller agrees (i) to retain copies of all books
and records of the Acquired Companies with respect to Tax matters pertinent to
Seller and the Acquired Companies relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified by Buyer or Seller, any extension thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any Taxing Authority and (ii) to give Buyer reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, Seller shall allow Buyer to take
possession of such books and records.

(g) Buyer and Seller further agree, upon request, to use commercially reasonable
best efforts to obtain any certificate or other document from any Government
Entity or any other Person as may be necessary to mitigate, reduce or eliminate
any Tax that could be imposed.

(h) If Buyer Indemnitees shall seek indemnification pursuant to Section 9.2(a),
Buyer shall follow the procedures set forth in Section 9.1(a)(ii).

(i) Buyer and Seller shall share equally liability for Transfer Taxes, if any,
arising from the transactions contemplated under this Agreement and shall file
all necessary Tax Returns and other documentation with respect to all such
Taxes, and, if required by applicable Law, the parties will, and will cause
their Affiliates to, join in the execution of any such Tax Returns and other
documentation.

(j) All tax sharing agreements or similar agreements with respect to or
involving any of the Acquired Companies shall be terminated as of the Closing
Date and, after the Closing Date, none of the Acquired Companies shall be bound
thereby.

SECTION 9.3. Limitations.

(a) Caps and Baskets. Neither Buyer, on the one hand, nor Seller, on the other
hand, shall be obligated to provide indemnification for claims under
Section 9.1(a) or Section 9.1(b), as the case may be, until the aggregate dollar
amount of any Losses subject to indemnification by Buyer or Seller, as the case
may be, exceeds the amount equal to three million dollars ($3,000,000) (the
“Basket”); provided, that, for purposes of determining whether the Basket has
been met or exceeded, claims for Losses arising from a single event or a group
or series of related events that are, individually or in the aggregate, less
than one hundred thousand dollars ($100,000) shall be excluded. In the event
that the aggregate amount of such Losses exceeds the Basket, then the
Indemnifying Party shall indemnify (subject to the other limitations set forth
in this Article IX) the Indemnified Party for the aggregate amount of all such
Losses in excess of the Basket. In no event shall the Basket apply to Losses of
any Indemnified Party in connection with, arising out of or resulting from
(i) breaches of any Fundamental Representations, (ii) Section 9.1(a)(i)(B)-(D),
(iii) Section 9.1(b)(i)(B) or (iv) Section 9.2. The maximum obligation for each
of Seller and Buyer from

 

67



--------------------------------------------------------------------------------

and against all such Losses and the maximum amount of indemnification pursuant
hereto shall not exceed forty-five million dollars ($45,000,000) (the
“Indemnification Cap”); provided that the Indemnification Cap shall not apply to
Losses of any Buyer Indemnitees or Seller Indemnitees in connection with,
arising out of or resulting from (i) breaches of any Fundamental
Representations, (ii) Section 9.1(a)(i)(B)-(D), (iii) Section 9.1(b)(i)(B) or
(iv) Section 9.2.

(b) Other Limitations. In addition, the parties hereby acknowledge and agree
that liability hereunder of an Indemnifying Party for any Losses shall be
limited to the amount of such Losses net of any insurance proceeds or any
payments made by any third-party recovered by the Indemnified Party at the time
the indemnification payment is or becomes due (net of any costs of such recovery
out-of pocket prosecution costs and similar costs). The Indemnified Party shall
use commercially reasonable efforts to collect any amounts available under such
insurance coverage. In the event that any such proceeds or recovery are received
by the Indemnified Party after payment of an indemnity claim by the Indemnifying
Party applicable, the Indemnified Party shall promptly pay the amount of such
proceeds or other recovery to the Indemnifying Party to the extent it is
duplicative of a prior payment made by the Indemnifying Party. Further, neither
Buyer nor Seller shall have any obligation under this Article IX to indemnify
any Indemnified Party in connection with any net reserves adjustment pursuant to
Section 2.6 hereof or any reserves deterioration or improvement causing any such
adjustment. Each Indemnified Party shall be obligated to use its commercially
reasonable efforts to mitigate any and all Losses arising out of, resulting from
or relating to any matter for which such Person is entitled to indemnification
pursuant hereto. In no event shall any party hereto be liable for consequential
or indirect damages, Losses based on either the reduced current or future
profitability or earnings of the Acquired Companies or Losses based on a
multiple of such profitability, earnings or other factor, or reduction therein
(it being understood that all Losses shall for purposes of this Article IX be
determined and calculated on a direct, dollar-for-dollar basis), or other Losses
not provided for in this Article IX. The Indemnifying Party shall not be liable
for punitive damages unless such damages are actually determined by a court of
competent jurisdiction to be owed by an Indemnified Party to an unaffiliated
third party. With respect to Losses arising out of the breach of any
representation, warranty, covenant or agreement contained herein, the
Indemnifying Party shall be obligated to indemnify the Indemnified Party only
for those claims for which the Indemnified Party has given the Indemnifying
Party written notice within the Applicable Survival Period relating to such
breach provided that any representation, warranty, covenant or agreement
contained herein shall survive the time it would otherwise terminate pursuant to
Section 10.2 to the extent that the Indemnified Party shall have delivered to
the Indemnifying Party written notice setting forth such claim in respect of
such representation, warranty, covenant or agreement prior to the Applicable
Survival Period. Any Liability for indemnification under this Article IX shall
be determined without duplication of recovery by reason of the state of facts
giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement. To the extent any Liability is
reflected as a liability on the Audited Closing Balance Sheet and taken into
account in the calculation of the Closing Date Book Value, no Buyer Indemnitee
shall be entitled to indemnification or other payment for such Liability under
Section 9.1(a) or Section 9.2.

 

68



--------------------------------------------------------------------------------

 

(c) Tax Limitations. Tax Limitations. Indemnification payments under this
Article IX shall be paid by the Indemnifying Party without reduction for any Tax
benefits available to the Indemnified Party. However, to the extent that the
Indemnified Party recognizes a Tax benefit as a result of any Losses for which
the Indemnifying Party has made all required indemnification payments, the
Indemnified Party shall pay the amount of such Tax benefits actually received by
the Indemnified Party in the year in which the Losses were sustained (but not in
excess of the indemnification payment or payments actually received from the
Indemnifying Party with respect to such Losses) to the Indemnifying Party after
receipt of such Tax benefit. The Indemnified Party and their affiliates will not
make any tax election outside the ordinary course of business or similar action
designed to defer or otherwise transfer the Tax benefit arising from Losses with
respect to which the Indemnifying Party is making an indemnification payment to
a tax year other than the tax year in which the Losses were sustained and will
cooperate reasonably in providing information to the Indemnifying
Party regarding the availability of any Tax benefit with respect to an
indemnification payment by the Indemnifying Party. In computing the amount of
any such Tax benefit, the Indemnified Party shall be deemed to recognize all
other items of income, gain, loss, deduction or credit before recognizing any
item arising from such Losses. For purposes of this Section 9.3(c), “received”
means a reduction in the amount of the Indemnified Party’s Tax liability or an
increase in the amount of a Tax refund attributable to the year in which the
Losses occur. For purposes of this Section 9.3(c) “receipt of” means (i) in the
case of a Tax payment (including estimated tax payments), when such payment is
first due and (ii) in the case of a Tax refund, when the Indemnified Party is
first entitled to such refund.

(d) Subrogation. For any insurance benefits or rights against any third party
available to an Indemnified Party in respect of a Loss which Indemnifying Party
has paid for pursuant to this Article IX, the Indemnifying Party shall be
subrogated to the rights the Indemnified Party has against any insurer or other
third party with respect thereto (and, upon the reasonable request of the
Indemnifying Party, the Indemnified Party shall take appropriate actions
necessary to transfer and assign such rights to the Indemnifying Party).

(e) Payment.

(i) Payment of all amounts required to be paid in this Article IX shall be made
in cash by wire transfer of immediately available funds promptly after such
amount has been finally determined to an account designated in writing by the
party entitled to such payment.

(ii) The parties agree to treat all payments made pursuant to this Article IX as
an adjustment to the Purchase Price for all Tax purposes to the extent permitted
by Law.

SECTION 9.4. Exclusive Remedy. Following the Closing, except for seeking
equitable relief, claims pursuant to Section 2.6 or Section 5.18, and claims for
fraud, the sole and exclusive remedy of the Indemnified Parties with respect to
any and all claims arising out of, in connection with or relating to the subject
matter of this Agreement will be pursuant to the indemnification provisions set
forth in this Article IX, and the parties shall not be entitled to a rescission
of this Agreement or to any further indemnification or other rights or claims of
any nature whatsoever in respect thereof, all of which the parties hereto hereby
waive.

 

69



--------------------------------------------------------------------------------

 

ARTICLE X.

MISCELLANEOUS

SECTION 10.1. Notices. All notices and communications hereunder shall be deemed
to have been duly given, delivered or made if in writing and if served by
personal delivery upon the party for whom it is intended or delivered by
registered or certified mail, postage paid return receipt requested, or by
reputable overnight courier or if sent by facsimile (provided that the facsimile
is promptly followed by overnight courier), to the Person at the address set
forth below, or such other address as may be designated in writing hereafter, in
the same manner, by such Person:

To Seller:

RenRe North America Holdings Inc.

c/o RenaissanceRe Services Ltd.

Renaissance House

12 Crow Lane

Pembroke HM19

Bermuda

Facsimile:            (441) 292-9453

Attn: Corporate Secretary

With a copy (which shall not constitute notice to Seller) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Facsimile:            (212) 728-9736

Attention: Robert B. Stebbins, Esq.

To Buyer:

QBE Holdings, Inc.

88 Pine Street

New York, New York 10005

Facsimile:            212-894-7880

Attn: Pete Maloney

With a copy (which shall not constitute notice to Buyer) to:

Edwards Angell Palmer & Dodge LLP

20 Church Street, 20th Floor

Hartford, Connecticut 06103

Facsimile:            860-527-4198

Attn: Charles R. Welsh

 

70



--------------------------------------------------------------------------------

 

or, in each case, to such other address or to such other Person as may be
specified in writing to the other parties.

SECTION 10.2. Survival. Article II, Article IX, this Article X and the
agreements of Seller and Buyer contained in Section 5.5 (Trademarks;
Tradenames), Section 5.13 (Continuation of Indemnification) and Section 5.14
(Section 338(h)(10) Election) shall survive the consummation of the transactions
contemplated herein indefinitely. Subject to Section 8.2, all other
representations, warranties, covenants and agreements in this Agreement shall
survive the consummation of the transactions contemplated herein for a period
ending on the date that is the later of (i) twelve months after the Closing Date
and (ii) March 31, 2012; provided that (A) the Fundamental Representations shall
survive indefinitely and (B) the representations and warranties made by Seller
in Section 3.10 hereof shall survive until 60 days after the expiration of the
applicable statute of limitations. The period for which a representation or
warranty, covenant or agreement survives the Closing is referred to herein as
the “Applicable Survival Period”.

SECTION 10.3. Remedies. Except as otherwise expressly provided herein, any and
all remedies provided herein will be deemed cumulative with and not exclusive of
any other remedy conferred hereby, or by law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy. The parties agree that irreparable damage for which monetary
damages, even if available, would not be an adequate remedy, would occur in the
event that the parties do not perform their respective obligations under the
provisions of this Agreement (including failing take such actions as are
required of them hereunder to consummate the transactions contemplated by this
Agreement) in accordance with their specific terms or otherwise breach such
provisions. It is accordingly agreed that prior to the valid termination of this
Agreement pursuant to Section 8.1, on the understanding that termination
pursuant to Section 8.1(b) shall not be deemed “valid” for purposes of this
Section 10.3 if the failure of the Closing to occur prior to the date set forth
in Section 8.1(b) is a proximate cause of the failure by the party seeking
termination to perform its obligations under this Agreement, the parties shall
be entitled to an injunction or injunctions, specific performance and other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement (including Buyer’s
obligation to consummate the transactions contemplated by this Agreement if it
is required to do so hereunder), in each case without posting a bond or
undertaking, this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
when expressly available pursuant to the terms of this Agreement on the basis
that the other parties have an adequate remedy at law.

SECTION 10.4. Amendment; Waiver. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Buyer and Seller, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.

 

71



--------------------------------------------------------------------------------

 

SECTION 10.5. No Third Party Beneficiaries. Except as provided in Section 5.5
(Trademarks; Tradenames) and Section 5.13 (Continuation of Indemnification) for
which the beneficiaries thereof shall have third party beneficiary rights, Buyer
and Seller hereby agree that their respective representations, warranties and
covenants set forth herein are solely for the benefit of the other parties
hereto, in accordance with and subject to the terms of this Agreement, and this
Agreement is not intended to, and does not, confer upon any Person other than
the parties hereto any rights or remedies hereunder, including, without
limitation, the right to rely upon the representations and warranties set forth
herein. The parties hereto further agree that the rights of third party
beneficiaries under Section 5.5 (Trademarks; Tradenames) and Section 5.13
(Continuation of Indemnification) shall not arise unless and until the Closing
Date occurs.

SECTION 10.6. Successors and Assigns. This Agreement may not be assigned by any
party hereto without the prior written consent of the other parties. Subject to
the foregoing, all of the terms and provisions of this Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns.

SECTION 10.7. Entire Agreement. This Agreement (including all Schedules and
Exhibits hereto) contains the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, except for the
Confidentiality Agreement, which shall remain in full force and effect until the
Closing.

SECTION 10.8. Public Disclosure. Notwithstanding anything to the contrary
contained herein, from and after the date hereof, no press release or similar
public announcement or communication shall be made or caused to be made relating
to this Agreement unless specifically approved in advance by both Buyer and
Seller, except as may be required to comply with the requirements of any
applicable Law and the rules and regulations of any Government Entity, in which
case Buyer or Seller, as applicable, shall have the right to review such press
release, announcement or communication prior to its issuance, distribution or
publication.

SECTION 10.9. Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury. THE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF. Each party hereto agrees that it shall
bring any action or Proceeding in respect of any claim arising out of or related
to this Agreement or the transactions contained in or contemplated by this
Agreement, exclusively in the Court of Chancery of the State of Delaware, New
Castle County, or if that court does not have jurisdiction, in the United States
District Court for the District of Delaware, (collectively, the “Chosen
Courts”), and solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement (i) irrevocably submits
to the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or Proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party hereto and waives any bond, surety or other security
that might be required of any other party hereto with

 

72



--------------------------------------------------------------------------------

respect thereto, (iv) agrees that service of process upon such party in any such
action or Proceeding shall be effective if notice is given in accordance with
Section 10.1 of this Agreement and (v) irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of or relating to this Agreement or the transactions
contemplated hereby. Nothing in this Section, however, shall affect the right of
any party to this Agreement to serve legal process in any other manner permitted
by Law. Each party hereof agrees that a final, non-appealable judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by Law. EACH PARTY HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT
OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH PARTY HEREBY FURTHER AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES MAY FILE A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

SECTION 10.11. No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, Buyer agrees and acknowledges that no recourse under
this Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any current or future director, officer or
employee of Seller or of any Affiliate or assignee thereof, as such, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of Seller or any current or future member of Seller or any current
or future director, officer or employee of Seller or of any Affiliate or
assignee thereof, as such, for any obligation of Seller under this Agreement or
any documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

SECTION 10.12. Headings. The heading references herein and the table of contents
hereof are for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.

SECTION 10.13. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. If any provision of this
Agreement, or the application thereof to any Person

 

73



--------------------------------------------------------------------------------

or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

SECTION 10.14. Interpretation. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party by virtue of the authorship of this Agreement will not apply
to the construction and interpretation hereof.

[Signature Page Follows]

 

74



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.

 

RENRE NORTH AMERICA HOLDINGS INC. By:  

/s/ Jeffrey D. Kelly

      Name: Jeffrey D. Kelly       Title: Chief Executive Officer QBE HOLDINGS,
INC. By:  

/s/ John Rumpler

      Name: John Rumpler       Title: President and CEO

JOINDER

The undersigned, RenRe Insurance Holdings Ltd., a Bermuda corporation, hereby
joins this Agreement solely with respect to Section 5.17 (Redemption of Lantana
Preferred Stock).

 

RENRE INSURANCE HOLDINGS LTD. By:  

/s/ Jeffrey D. Kelly

      Name: Jeffrey D. Kelly  

    Title: Executive Vice President and Chief

              Financial Officer